Exhibit 10.2

Picture 1 [cwh20180930ex102f3178d001.jpg]

 

 

LOAN AND SECURITY AGREEMENT

dated as of November 2, 2018

between

 

CAMPING WORLD PROPERTY, INC., a Delaware corporation,

as Borrower,

 

THE OTHER LOAN PARTIES PARTY HERETO

 

and

 

CIBC BANK USA,

as Lender

 

 

 

 



 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

SECTION 1

    

DEFINITIONS.


1

1.1

 

Definitions.


1

1.2

 

Other Interpretive Provisions.


17

1.3

 

Accounting Terms; Changes in GAAP; Rates


18

 

 

 

 

SECTION 2

 

COMMITMENTS OF LENDER; BORROWING, AND CONVERSION PROCEDURES; EVIDENCING OF
LOANS.


19

2.1

 

Commitments.


19

 

 

2.1.1

Line of Credit Commitment.


19

 

 

2.1.2

Intentionally Deleted.


19

2.2

 

Loan Procedures.


19

 

 

2.2.1

Various Types of Loans.


19

 

 

2.2.2

Borrowing Procedures.


19

 

 

2.2.3

Conversion and Continuation Procedures.


20

2.3

 

[Reserved].


21

2.4

 

Notes


21

2.5

 

Recordkeeping.


21

 

 

 

 

SECTION 3

 

INTEREST.


21

3.1

 

Interest Rates.


21

3.2

 

Interest Payment Dates.


21

3.3

 

Setting and Notice of LIBO Rates.


22

3.4

 

Computation of Interest.


22





ii

--------------------------------------------------------------------------------

 



SECTION 4

 

FEES.


22

4.1

 

Non-Use Fee.


22

4.2

 

Facility Fee.


22

4.3

 

Prepayment Fees.


22

 

 

 

 

SECTION 5

 

REDUCTION OR TERMINATION OF THE COMMITMENT; PREPAYMENTS.


22

5.1

 

Prepayments.


22

 

 

5.1.1

Voluntary Prepayments.


22

 

 

5.1.2

Mandatory Prepayments.


22

5.2

 

Manner of Prepayments.


23

5.3

 

Repayments.


23

 

 

5.3.1

Line of Credit.


23

 

 

 

 

SECTION 6

 

MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.


23

6.1

 

Making of Payments.


23

6.2

 

Application of Certain Payments.


23

6.3

 

Due Date Extension.


24

6.4

 

Setoff.


24

6.5

 

Taxes.


24

 

 

 

 

SECTION 7

 

INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.


25

7.1

 

Increased Costs.


25

7.2

 

Basis for Determining Interest Rate Inadequate or Unfair.


26

7.3

 

Changes in Law Rendering LIBOR Loans Unlawful.


26

7.4

 

Funding Losses.


27





iii

--------------------------------------------------------------------------------

 



7.5

 

Right of Lender to Fund through Other Offices.


27

7.6

 

Discretion of Lender as to Manner of Funding.


27

7.7

 

Mitigation of Circumstances.


27

7.8

 

Conclusiveness of Statements; Survival of Provisions.


28

 

 

 

 

SECTION 8

 

COLLATERAL AND COLLATERAL ADMINISTRATION.


28

8.1

 

Grant.


28

8.2

 

[Reserved].


28

8.3

 

[Reserved].


28

8.4

 

[Reserved].


28

8.5

 

[Reserved].


28

8.6

 

Proceeds to be Turned Over to Lender.


28

8.7

 

Application of Proceeds.


28

8.8

 

Code and Other Remedies.


29

8.9

 

[Reserved].


30

8.10

 

Waiver; Deficiency.


30

8.11

 

Lender's Appointment as Attorney-in-Fact, etc.


30

8.12

 

Duty of Lender.


32

8.13

 

Acknowledgements.  Borrower hereby acknowledges that:


32

8.14

 

[Reserved].


32

8.15

 

Releases.


32

8.16

 

Obligations and Liens Absolute and Unconditional.


33

8.17

 

Reinstatement.


33





iv

--------------------------------------------------------------------------------

 



SECTION 9

 

REPRESENTATIONS AND WARRANTIES.


34

9.1

 

Organization.


34

9.2

 

Authorization; No Conflict.


34

9.3

 

Validity and Binding Nature.


34

9.4

 

Financial Condition.


34

9.5

 

No Material Adverse Change.


34

9.6

 

Litigation and Contingent Liabilities.


35

9.7

 

Ownership of Properties; Liens.


35

9.8

 

Equity Ownership; Subsidiaries.


35

9.9

 

Employee Benefit Plans.


35

9.10

 

Investment Company Act.


36

9.11

 

Compliance with Laws.


36

9.12

 

Regulation U.


36

9.13

 

Taxes.


36

9.14

 

Solvency, etc.


37

9.15

 

Environmental Matters.


37

9.16

 

Insurance.


37

9.17

 

Real Property; Collateral Locations.


37

9.18

 

Information.


38

9.19

 

Intellectual Property.


38

9.20

 

Burdensome Obligations.


38

9.21

 

Labor Matters.


38

9.22

 

Anti-Terrorism Laws.


38

9.23

 

No Default.


39

9.24

 

Sanctions; Anti-Corruption.


39





v

--------------------------------------------------------------------------------

 



9.25

 

Patriot Act.


39

9.26

 

Certificate of Beneficial Ownership.


39

9.27

 

[Reserved].


39

9.28

 

Perfected First Priority Liens.


39

9.29

 

Loan Party Information.


40

9.30

 

[Reserved.]


40

9.31

 

CWGS.


40

 

 

 

 

SECTION 10

 

AFFIRMATIVE COVENANTS.


40

10.1

 

Reports, Certificates and Other Information.  Furnish to Lender:


40

 

 

10.1.1

CWH Reports.  


40

 

 

10.1.2

Interim Reports.  


40

 

 

10.1.3

Compliance Certificates.  


40

 

 

10.1.4

Reports to the SEC and to Shareholders.  


40

 

 

10.1.5

Notice of Default, Litigation, ERISA and other Matters.  


41

 

 

10.1.6

Management Reports.  


42

 

 

10.1.7

Subordinated Debt Notices.  


42

 

 

10.1.8

Certificate of Beneficial Ownership.  


42

 

 

10.1.9

Other Information.  


42

10.2

 

Books, Records and Inspections.


42

10.3

 

Maintenance of Property; Insurance.


43

10.4

 

Compliance with Laws; Payment of Taxes and Liabilities.


43

10.5

 

Maintenance of Existence, etc.


44

10.6

 

Use of Proceeds.


44





vi

--------------------------------------------------------------------------------

 



10.7

 

Employee Benefit Plans.


44

10.8

 

Environmental Matters.


44

10.9

 

Further Assurances.


45

10.10

 

[Reserved].


45

10.11

 

[Reserved].


45

10.12

 

Delivery of Instruments, Certificated Securities and Chattel Paper.


45

10.13

 

Maintenance of Perfected Security Interest; Further Documentation.


45

10.14

 

[Reserved].


46

10.15

 

This Agreement.

46

 

 

 

 

SECTION 11

 

NEGATIVE COVENANTS

46


11.1

 

Debt.

46


11.2

 

Liens.

46


11.3

 

[Reserved].


47

11.4

 

[Reserved].


47

11.5

 

Mergers, Consolidations, Sales.


47

11.6

 

Modification of Organizational Documents.


47

11.7

 

Transactions with Affiliates.


47

11.8

 

[Reserved].


47

11.9

 

Inconsistent Agreements.


47

11.10

 

[Reserved].


47

11.11

 

[Reserved].


47

11.12

 

[Reserved].


47

11.13

 

Fiscal Year.  Not change its Fiscal Year.


47





vii

--------------------------------------------------------------------------------

 



11.14

 

Financial Covenants.


48

 

 

11.14.1

    

Debt Service Coverage Ratio.  


48

11.15

 

[Reserved].


48

11.16

 

[Reserved].


48

 

 

 

 

SECTION 12

 

EFFECTIVENESS; CONDITIONS OF LENDING, ETC.


48

12.1

 

Credit Extensions.


48

 

 

12.1.1

    

Repayment of Debt to be Repaid.  


48

 

 

12.1.2

 

Compliance with Warranties, No Default, etc.


48

 

 

12.1.3

 

Documentation.  


48

 

 

12.1.4

 

Pro Forma Debt Service Coverage Ratio.


50

 

 

 

 

 

 

SECTION 13

 

EVENTS OF DEFAULT AND THEIR EFFECT.


50

13.1

 

Events of Default.


50

 

 

13.1.1

    

Non-Payment of the Loans, etc.


50

 

 

13.1.2

 

Non-Payment/Default under Other Debt.  


50

 

 

13.1.3

 

Other Material Obligations.  


51

 

 

13.1.4

 

Bankruptcy, Insolvency, etc.


51

 

 

13.1.5

 

Non-Compliance with Loan Documents.  


51

 

 

13.1.6

 

Representations; Warranties.  


51

 

 

13.1.7

 

Pension Plans.  


51

 

 

13.1.8

 

Judgments.  


52

 

 

13.1.9

 

Invalidity of Collateral Documents, Approved Lease, etc.


52

 

 

13.1.10

 

Invalidity of Subordination Provisions, etc.


52

 

 

13.1.11

 

Change of Control.  


52





viii

--------------------------------------------------------------------------------

 



 

 

13.1.12

 

Material Adverse Effect.  


52

13.2

 

Effect of Event of Default.


52

 

 

 

 

SECTION 14

 

GENERAL.


52

14.1

 

Waiver; Amendments.


52

14.2

 

Confirmations.


53

14.3

 

Notices.


53

14.4

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


53

14.5

 

Costs and Expenses.


53

14.6

 

GOVERNING LAW.


54

14.7

 

Confidentiality.


54

14.8

 

Severability.


55

14.9

 

Nature of Remedies.


55

14.10

 

Entire Agreement.


55

14.11

 

Counterparts.


55

14.12

 

Successors and Assigns.


55

14.13

 

Assignments; Participations.


56

 

 

14.13.1

    

Assignments.  


56

 

 

14.13.2

 

Participations.  


56

14.14

 

Captions.


57

14.15

 

Customer Identification - USA Patriot Act Notice.


57

14.16

 

INDEMNIFICATION BY LOAN PARTIES.


57

14.17

 

Nonliability of Lender.


58

14.19

 

FORUM SELECTION AND CONSENT TO JURISDICTION.


58





ix

--------------------------------------------------------------------------------

 



14.20

 

WAIVER OF JURY TRIAL.


59

 

 

 

 

SECTION 15

 

LOAN GUARANTY.


59

15.1

 

Guaranty.


59

15.2

 

Right of Contribution.


59

15.3

 

No Subrogation.


60

15.4

 

Amendments, etc. with respect to the Secured Obligations.


60

15.5

 

Waivers.


61

15.6

 

Payments.


61

15.7

 

Keepwell.


61

 

 



x

--------------------------------------------------------------------------------

 



 

 

 

ANNEXES

 

    

 

 

 

 

ANNEX A

 

Commitments

 

 

 

ANNEX B

 

Addresses for Notices

 

 

 

 

 

 

SCHEDULES

 

SCHEDULE 9.6

 

Litigation

 

 

 

SCHEDULE 9.8

 

Capital Securities

 

 

 

SCHEDULE 9.16

 

Insurance

 

 

 

SCHEDULE 9.17

 

Real Property; Collateral Locations; Collateral in Possession of Lessor, Bailee,
Consignee or Warehouseman

 

 

 

SCHEDULE 9.21

 

Labor Matters

 

 

 

SCHEDULE 9.29

 

Grantor Information

 

 

 

SCHEDULE 11.2

 

Liens

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

EXHIBIT A

 

Form of Note (Section 2.4)

 

 

 

EXHIBIT B

 

Form of Compliance Certificate (Section 10.1.3)

 

 

 

EXHIBIT C

 

Form of Notice of Borrowing (Section 2.2.2)

 

 

 

EXHIBIT D

 

Form of Notice of Conversion/Continuation (Section 2.2.3)

 

 



 

--------------------------------------------------------------------------------

 



LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT dated as of November 2, 2018 (this "Agreement")
is entered into among Camping World Property, Inc., a Delaware corporation
("Borrower"), the other Loan Parties hereto and CIBC BANK USA ("CIBC US"), as
Lender.

Lender has agreed to make available to Borrower a line of credit upon the terms
and conditions set forth herein.

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

SECTION 1     DEFINITIONS.

1.1       Definitions.  When used herein (a) the following terms are used herein
as defined in the UCC: Accounts, Certificated Security,  Commercial Tort Claims,
Deposit Accounts, Documents, Electronic Chattel Paper, Equipment, Goods,
Instruments, Inventory, Leases, Letter-of-Credit Rights, Money, Payment
Intangibles, Supporting Obligations, Tangible Chattel Paper and (b) the
following terms shall have the following meanings:

Account or Accounts is defined in the UCC.

Affected Loan is defined in Section 7.3.

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any executive officer or director of such Person and (c) with
respect to Lender, any entity administered or managed by Lender or an Affiliate
or investment advisor thereof and which is engaged in making, purchasing,
holding or otherwise investing in commercial loans.  A Person shall be deemed to
be "controlled by" any other Person if such Person possesses, directly or
indirectly, power to vote 10% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.  Unless expressly stated otherwise
herein, Lender shall not be deemed an Affiliate of any Loan Party. For purposes
of clarity, Canadian Imperial Bank of Commerce and each of its direct and
indirect subsidiaries are “Affiliates” of CIBC Bank USA.

Agreement is defined in the preamble of this Agreement.

Applicable Margin means, for any day, the rate per annum set forth below, it
being understood that the Applicable Margin for (i) LIBOR Loans shall be the
percentage set forth under the column "LIBOR Margin", (ii) Base Rate Loans shall
be the percentage set forth under





 

--------------------------------------------------------------------------------

 



the column "Base Rate Margin", and (iii) the Non-Use Fee Rate shall be the
percentage set forth under the column "Non-Use Fee Rate":

 

 

 

 

 

 

 

 

 

 

LIBOR

Margin

 

Base Rate

Margin

 

Non-Use

Fee Rate

2.75%

0.75%

0.50%

 

Approved Lease means the lease of Approved Real Property by Borrower to CWH or
one of its Subsidiaries acceptable to Lender, upon terms approved by Lender in
writing.

Approved Real Property means commercial real property satisfactory to Lender in
its sole discretion to be acquired by Borrower for the purpose of leasing such
real property to CWH or a Subsidiary of CWH upon lease terms satisfactory to
Lender.

Assignee is defined in Section 14.13.1.

Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, and all court costs and similar legal
expenses.

Bail-In Action means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

Bank Product Agreements means those certain cash management service agreements
entered into from time to time between any Loan Party and Lender or its
Affiliates in connection with any of the Bank Products.

Bank Product Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to Lender as a result of Lender purchasing participations or
executing indemnities or reimbursement obligations with respect to the Bank
Products provided to the Loan Parties pursuant to the Bank Product Agreements.





2

--------------------------------------------------------------------------------

 



Bank Products means any service or facility extended to any Loan Party by Lender
or its Affiliates, including, without limitation, (a) deposit accounts, (b) cash
management services, including, without limitation, controlled disbursement,
lockbox, electronic funds transfers (including, without limitation, book
transfers, fedwire transfers, ACH transfers), online reporting and other
services relating to accounts maintained with Lender or its Affiliates, (c)
debit cards and credit cards and (d) Hedging Agreements.

Base Rate means at any time the greater of (a) the Federal Funds Rate plus 0.5%,
and (b) the Prime Rate.

Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.

Base Rate Margin is defined in the definition of Applicable Margin.

Beneficial Ownership Regulation means 31 C.F.R. § 1010.230.

Borrower is defined in the preamble of this Agreement.

Borrower Asset Disposition means the sale, license, lease, assignment or other
transfer of any real property for value (including real property owned by any
Loan Party) (each, a "Borrower Disposition") by Borrower to any other Person
(including any sale and leaseback transaction and any issuance of Capital
Securities by a Subsidiary of such Person) of any asset or right of Borrower
(including, the loss, destruction or damage of any thereof or any actual or
threatened (in writing to Borrower) condemnation, confiscation, requisition,
seizure or taking thereof) other than the involuntary Borrower Disposition of
any asset which is to be replaced or repaired with the proceeds of insurance,
and is in fact replaced or repaired, within 180 days in a manner satisfactory to
Lender.

Borrower Debt Service Coverage Ratio means, for any Computation Period with
respect to the Approved Real Property, the ratio of (a) Borrower Net Income, to
(b) the sum for such period of (i) cash Interest Expense for the Approved Real
Property plus (ii) required payments of principal of each Line of Credit
Tranche.

Borrower Net Income means, with respect to Borrower for any period, the net
income (or loss) of Borrower from each Approved Lease on the Approved Real
Property for such period.

Borrower Obligations means all Obligations of Borrower.

BSA is defined in Section 10.4.

Business Day means any day on which CIBC US is open for commercial banking
business in Chicago, Illinois and, in the case of a Business Day which relates
to a LIBOR Loan, on which dealings are carried on in the London interbank
Eurodollar market.

Capital Expenditures means with respect to any Person, all expenditures which,
in accordance with GAAP, would be required to be capitalized and shown on the
consolidated balance sheet of such Person, including expenditures in respect of
Capital Leases, but excluding expenditures made in connection with the
replacement, substitution or restoration of assets to





3

--------------------------------------------------------------------------------

 



the extent financed (a) from insurance proceeds (or other similar recoveries)
paid on account of the loss of or damage to the assets being replaced or
restored or (b) with awards of compensation arising from the taking by eminent
domain or condemnation of the assets being replaced.

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person's capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

Certificate of Beneficial Ownership means a certificate regarding beneficial
ownership delivered pursuant to Section 12.1.3(u), as from time to time updated
in accordance with the terms of this Agreement, as required by the Beneficial
Ownership Regulation.

CFC means (i) a controlled foreign corporation within the meaning of Section 957
of the Code in which any Loan Party is a "United States shareholder" within the
meaning of Section 951(b) of the Code; and (ii) any Subsidiary whose sole assets
(other than a de minimis amount) are equity of one or more entities described in
clause (i) of this definition.

Change in Law means the occurrence, after the date of this Agreement, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "Change in Law", regardless of the date enacted,
adopted or issued.

Change of Control means the occurrence of any of the following events: (a) CWH
or CWGS shall cease, directly or indirectly, to own and control 100% of the
outstanding Capital Securities of Borrower, or (b) Borrower shall cease to,
directly or indirectly, own and control 100% of each class of the outstanding
Capital Securities of each Subsidiary.

Chattel Paper means all "chattel paper" as such term is defined in
Section 9-102(a)(11) of the UCC and, in any event, including with respect to any
Loan Party, all Electronic Chattel Paper and Tangible Chattel Paper.

CIBC US is defined in the preamble of this Agreement.





4

--------------------------------------------------------------------------------

 



Closing Date is defined in Section 12.1.

Code means the Internal Revenue Code of 1986, as amended from time to time and
any successor statute.

Collateral means (a) all of the real property now owned or at any time hereafter
acquired by any Loan Party with Loan proceeds, (b) the Mortgaged Property as
said term is defined in each Mortgage, (c) any collateral or security interest
granted in any of the other Loan Documents (d) all books and records pertaining
to any of the foregoing, (e) all Proceeds and products of any of the foregoing,
and (f) all collateral security and guaranties given by any Person with respect
to any of the foregoing.  Where the context requires, terms relating to the
Collateral or any part thereof, when used in relation to a Loan Party, shall
refer to such Loan Party's Collateral or the relevant part thereof.

Collateral Documents means, collectively, each Mortgage, each Assignment of
Rents and Leases, each Subordination, Non-Disturbance and Attornment Agreement,
each control agreement and any other agreement or instrument pursuant to which
Borrower, any Subsidiary, any other Loan Party or any other Person grants or
purports to grant collateral to Lender or otherwise relates to such collateral.

Commitment means Lender's commitment to make Loans under this Agreement.  The
initial amount of Lender's commitment to make Loans is set forth on Annex A.

Commodity Exchange Act means the Commodity Exchange Act (7 U.S.C. § 1 et seq.),
as amended from time to time and any successor statute.

Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.

Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.

Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person:  (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise):  (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to





5

--------------------------------------------------------------------------------

 



any other Person other than for value received; (d) agrees to lease property or
to purchase securities, property or services from such other Person with the
purpose or intent of assuring the owner of such indebtedness or obligation of
the ability of such other Person to make payment of the indebtedness or
obligation; (e) to induce the issuance of, or in connection with the issuance
of, any letter of credit for the benefit of such other Person; or (f) undertakes
or agrees otherwise to assure a creditor against loss.  The amount of any
Contingent Liability shall (subject to any limitation set forth herein) be
deemed to be the outstanding principal amount (or maximum permitted principal
amount, if larger) of the indebtedness, obligation or other liability guaranteed
or supported thereby.

Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code or Section 4001 of ERISA.

Copyrights means all copyrights arising under the laws of the United States, any
other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright
Office, and the right to obtain all renewals of any of the foregoing.

Copyright Licenses means all written agreements naming any Loan Party as
licensor or licensee, granting any right under any Copyright, including the
grant of rights to manufacture, distribute, exploit and sell materials derived
from any Copyright.

CWGS means CWGS Group, LLC, a Delaware limited liability company.

CWH means Camping World Holdings, Inc., a Delaware corporation.

Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (d) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (e) all indebtedness
secured by a Lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person; provided that if such
Person has not assumed or otherwise become liable for such indebtedness, such
indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (f) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers' acceptances and similar obligations
issued for the account of such Person, (g) all Hedging Obligations of such
Person, (h) all Contingent Liabilities of such Person, (i) all Debt of any
partnership of which such Person is a general partner, (j) all non-compete
payment obligations, earn-outs and similar obligations and (k) any Capital
Securities or other equity instrument, whether or not mandatorily redeemable,
that under GAAP is characterized as debt, whether pursuant to financial
accounting standards board issuance No. 150 or otherwise.





6

--------------------------------------------------------------------------------

 



Debt to be Repaid means Debt listed on Schedule 12.1.

Default means any event or condition that, if it continues uncured, will, with
lapse of time or notice or both, constitute an Event of Default.

Designated Proceeds is defined in Section 5.1.2(a).

Dollar and the sign "$" mean lawful money of the United States of America.

EEA Financial Institution means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

EEA Member Country means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

EEA Resolution Authority means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Environmental Claims means all claims, contingent or otherwise, however
asserted, by any Governmental Authority or other Person alleging potential
liability or responsibility, directly or indirectly, for violation of any
Environmental Law, or for release or injury to the environment.

Environmental Laws means all present or future federal, state, local or foreign
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative or judicial orders, consent agreements,
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case relating to any matter
arising out of or relating to public health and safety, or pollution or
protection of the environment or workplace, including any of the foregoing
relating to the presence, use, production, generation, handling, transport,
treatment, storage, disposal, distribution, discharge, emission, release,
threatened release, control or cleanup of any Hazardous Substance.

ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time and any successor statute.

EU Bail-In Legislation Schedule means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

Event of Default means any of the events described in Section 13.1.

Excluded Hedging Obligation means, with respect to any Loan Party (other than
Borrower), any Hedging Obligation constituting a Swap Obligation if, and to the
extent that, all or a portion of the guaranty of such Loan Party of, or the
grant by such Loan Party of a security





7

--------------------------------------------------------------------------------

 



interest to secure, such Hedging Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party's failure
for any reason to constitute an "eligible contract participant" as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
guaranty of such Loan Party or the grant of such security interest becomes
effective with respect to such Hedging Obligation. If any Hedging Obligation
constituting a Swap Obligation arises under a master agreement governing more
than one such Hedging Obligation, such exclusion shall apply only to the portion
of such Hedging Obligation that is attributable to swaps for which such guaranty
or security interest is or becomes illegal.

Excluded Taxes means any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of Lender
with respect to an applicable interest in a Loan or Commitment pursuant to the
applicable law in effect on the date on which (i) Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment made at the
request of any Loan Party) or (ii) Lender changes its lending office (other than
change in lending office made at the request of any Loan Party), except in each
case to the extent that, pursuant to Section 6.5, amounts with respect to such
Taxes were payable either to Lender's assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (c) United States federal withholding Taxes that would not have
been imposed but for such Recipient’s failure to comply with Section 6.5 and (d)
any U.S. federal withholding Taxes imposed under FATCA.

FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor or version that is substantially
compatible and not materially more onerous to comply with),  any current or
future regulations or official interpretations thereof and any agreements
entered into by the United States pursuant to Section 1471(b)(1) of the Code and
any fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
entered into in connection with the implementation of the foregoing.

FCPA is defined in Section 9.24(c).

Federal Funds Rate means, for any day, a fluctuating interest rate equal for
each day during such period to the greater of (a) the rate calculated by the
Federal Reserve Bank of New York based on such day’s Federal funds transactions
by depositary institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the Federal Funds effective rate and (b) 0%, or, if such rate is not so
published for any day which is a Business Day, the rate determined by Lender in
its discretion.  Lender's determination of such rate shall be binding and
conclusive absent manifest error.





8

--------------------------------------------------------------------------------

 



Fiscal Quarter means a fiscal quarter of a Fiscal Year.

Fiscal Year means the fiscal year of Borrower and its Subsidiaries, which period
shall be the 12-month period ending on December 31 of each year.

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

Funded Debt means, as to any Person, all Debt of such Person that matures more
than one year from the date of its creation (or is renewable or extendible, at
the option of such Person, to a date more than one year from such date).

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.

Governmental Authority means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

Group is defined in Section 2.2.1.

Hazardous Substances means hazardous waste, hazardous substance, pollutant,
contaminant, toxic substance, oil, hazardous material, chemical or other
substance regulated by or with respect to which liability or standards of
conduct are imposed pursuant to any Environmental Law.

Hedging Agreement means any agreement with respect to any swap, collar, cap,
future, forward or derivative transaction, whether exchange-traded,
over-the-counter or otherwise, including any involving, or settled by reference
to, one or more interest rates, currencies, commodities, equity or debt
instruments, any economic, financial or pricing index or basis, or any similar
transaction, including any option with respect to any of these transactions and
any combination of these transactions.

Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement, including any and all cancellations, buy
backs, reversals, terminations or assignments under any Hedging Agreement.

Indemnified Liabilities - see Section 14.16.

Indemnified Taxes means (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by, or on account of any obligation of, any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.





9

--------------------------------------------------------------------------------

 



Intellectual Property means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Copyright Licenses, the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

Intercompany Note means any promissory note evidencing loans made by any Loan
Party to any other Loan Party.

Interest Expense means with respect to any Person for any period, the
consolidated interest expense of such Person for such period (including all
imputed interest on Capital Leases).

Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one (1), two (2), or three (3) months thereafter as selected
by Borrower pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided
that:

(a)       if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;

(b)       any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of the calendar month at the end of
such Interest Period;

(c)       Borrower may not select any Interest Period which would extend beyond
the scheduled Termination Date;

(d)       Borrower may not select any Interest Period for a Line of Credit
Tranche if, after giving effect to such selection, the aggregate principal
amount such Line of Credit Tranche having an Interest Period ending after any
date on which an installment of such Line of Credit Tranche is scheduled to be
repaid would exceed the aggregate principal amount of such Line of Credit
Tranche scheduled to be outstanding after giving effect to such repayment; and

(e)       Lender may, in its discretion, require that the first Interest Period
under this Agreement be a period less than one (1) month (determined by Lender).

Lender is defined in the preamble of this Agreement and shall include any
Affiliate of Lender that provides Bank Products to Borrower.

Lender Party is defined in Section 14.16.





10

--------------------------------------------------------------------------------

 



LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBO Rate.

LIBOR Margin is defined in the definition of Applicable Margin.

LIBOR Office means the office or offices of Lender which shall be making or
maintaining the LIBOR Loans of Lender hereunder.  A LIBOR Office of Lender may
be, at the option of Lender, either a domestic or foreign office.

LIBO Rate means a rate of interest equal to (i) the per annum rate of interest
at which United States dollar deposits for a period equal to the relevant
Interest Period are offered in the London Interbank Eurodollar market at 11:00
A.M. (London time) two (2) Business Days prior to the commencement of such
Interest Period (or three (3) Business Days prior to the commencement of such
Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by Lender in its sole discretion), divided by (ii) a number
determined by subtracting from 1.00 the then stated maximum reserve percentage
for determining reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D), or as LIBOR is
otherwise determined by Lender in its sole and absolute discretion.  Lender's
determination of the LIBO Rate shall be conclusive, absent manifest error and
shall remain fixed during such Interest Period.

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

Line of Credit Commitment means $21,525,000.00.

Line of Credit is defined in Section 2.1.1.

Line of Credit Tranche means each advance under the Line of Credit by Lender to
Borrower pursuant to Section 2.1.1.

Loan or Loans means, as the context may require, the Line of Credit, including,
without limitation, each Line of Credit Tranche.

Loan Documents means, collectively, this Agreement, the Notes, the Mortgages,
the Assignments of Rents and Leases, the Collateral Documents, the Subordination
Agreements, all Hedging Agreements in favor of Lender or any of its Affiliates,
and all documents, instruments and agreements delivered in connection with the
foregoing.

Loan Guarantor means each Loan Party other than Borrower including CWGS.





11

--------------------------------------------------------------------------------

 



Loan Guarantor Obligations means, collectively, with respect to each Loan
Guarantor, all Obligations of such Loan Guarantor; provided, however, that with
respect to any Loan Guarantor, the Loan Guarantor Obligations shall exclude all
of such Loan Guarantor's Excluded Hedging Obligations.

Loan Guaranty means Section 15 of this Agreement and each separate guarantee, in
form and substance satisfactory to Lender, delivered by a Loan Guarantor, as it
may be amended or modified and in effect from time to time.

Loan Parties means Borrower, each Loan Guarantor and any other Person who
becomes a party to this Agreement pursuant to a joinder agreement or a Loan
Guaranty or otherwise and their successors and assigns; provided however, for
the avoidance of doubt, no CFC shall be a guarantor of, or pledge any assets to
support, an "obligation of a United States person" as defined for purposes of
Section 956(c) of the Code.

Mandatory Prepayment Event is defined in Section 5.1.2(a).

Margin Stock means any "margin stock" as defined in Regulation U.

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business, or
properties (including any Approved Real Property) of Borrower, any other Loan
Party, (b) a material impairment of the ability of any Loan Party to perform any
of the Obligations under any Loan Document, (c) a material adverse effect upon
any substantial portion of the Collateral under the Collateral Documents or upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document or (d) a material impairment of Lender's rights and
remedies under this Agreement and the other Loan Documents.

Mortgage means individually and collectively all mortgages, deeds of trust,
leasehold mortgages or similar instrument granting Lender a Lien on real
property of any Loan Party.

Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which Borrower or any other member of the Controlled
Group (i) is or may be obligated to make contributions, (ii) during the
preceding five plan years has made or been obligated to make contributions, or
(iii) has any liability.

Net Cash Proceeds means with respect to any Borrower Asset Disposition
(excluding income from Approved Leases) of all or any portion of Approved Real
Property, the aggregate cash proceeds (including cash proceeds received pursuant
to policies of insurance or by way of deferred payment of principal pursuant to
a note, installment receivable or otherwise, but only as and when received)
received by any Loan Party pursuant to such Borrower Asset Disposition
(excluding income from Approved Leases) net of (i) the direct costs relating to
such sale, transfer or other disposition (including sales commissions and legal,
accounting and investment banking fees), (ii) taxes paid or reasonably estimated
by Borrower to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements) and (iii)
amounts required to be applied to the repayment of any Debt secured by a Lien on
the asset subject to such Borrower Asset Disposition (excluding income from
Approved Leases) (other than the Loans).





12

--------------------------------------------------------------------------------

 



Non-Use Fee Rate is defined in the definition of Applicable Margin.

Note means a non-revolving line of credit note substantially in the form of
Exhibit A.

Notice of Borrowing is defined in Section 2.2.2.

Notice of Conversion/Continuation is defined in Section 2.2.3.

Obligations means all advances to, and debts, liabilities, obligations,
covenants and duties (monetary (including post-petition interest, allowed or
not) or otherwise) of any Loan Party under this Agreement and any other Loan
Document including Attorney Costs, all Hedging Obligations permitted hereunder
which are owed to Lender or its Affiliates, and all other Bank Products
Obligations, all in each case howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due and including interest and fees that accrue after the commencement
by or against Borrower or any Affiliate thereof of any proceeding under any
debtor relief laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding. Without limiting the foregoing, the Obligations include (a) the
obligation to pay principal, interest, charges, expenses, fees, indemnities and
other amounts payable by Borrower under any Loan Document and (b) the obligation
of Borrower to reimburse any amount in respect of any of the foregoing that
Lender, in its sole discretion, may elect to pay or advance on behalf of
Borrower.

OFAC is defined in Section 10.4.

Other Connection Taxes means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

Other Taxes means all present or future stamp, court, transfer, value added,
excise or documentary, intangible, recording, filing or similar Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 7.7).

Paid in Full means (a) the payment in full in cash and performance of all
Secured Obligations, and (b) the termination of all Commitments.

Participant is defined in Section 14.13.2.

Patents means (a) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, (b) all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, and (c) all rights to obtain any reissues or
extensions of the foregoing.





13

--------------------------------------------------------------------------------

 



Patent Licenses means all agreements, whether written or oral, providing for the
grant by or to any Loan Party of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.

Patriot Act is defined in Section 14.15.

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

Pension Plan means a "pension plan", as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which Borrower or any
member of the Controlled Group may have any liability, including any liability
by reason of having been a substantial employer within the meaning of Section
4063 of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.

Permitted Lien means a Lien expressly permitted hereunder pursuant to Section
11.2.

Person means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority, or any other entity,
whether acting in an individual, fiduciary or other capacity.

Plan means an "employee benefit plan" within the meaning of Section 3(3) of
ERISA, maintained for employees of Borrower or any Subsidiary, or any such plan
to which any Loan Party has an obligation to make contributions on behalf of any
of its employees or with respect to which Borrower or any Subsidiary has any
liability.

Prime Rate means, for any day, the rate of interest in effect for such day as
announced from time to time by Lender as its prime rate (whether or not such
rate is actually charged by Lender), which is not intended to be Lender's lowest
or most favorable rate of interest at any one time.  Lender may make commercial
loans or other loans at rates of interest at, above or below the Prime
Rate.  Any change in the Prime Rate announced by Lender shall take effect at the
opening of business on the day specified in the public announcement of such
change; provided that Lender shall not be obligated to give notice of any change
in the Prime Rate.

Proceeds means all "proceeds" as such term is defined in Section 9-102(a)(64) of
the UCC, all collections thereon or distributions or payments with respect
thereto relating to the Approved Real Property.

Qualified ECP Guarantor means, in respect of any Hedging Obligation constituting
a Swap Obligation, each Grantor that constitutes an "eligible contract
participant" under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an "eligible contract
participant" at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act at the time the relevant guaranty
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation.

Real Estate Documents means, with respect to each Approved Real Property, a duly
executed Mortgage and an Assignment of Rents and Leases providing for a fully
perfected Lien,





14

--------------------------------------------------------------------------------

 



in favor of Lender, in all right, title and interest of Borrower in such real
property, together with:

(i)         an ALTA Loan Title Insurance Policy, issued by an insurer acceptable
to Lender, insuring Lender's first priority Lien on such real property and
containing such endorsements as Lender may reasonably require (it being
understood that the amount of coverage, exceptions to coverage and status of
title set forth in such policy shall be acceptable to Lender);

(ii)        copies of all documents of record concerning such real property as
shown on the commitment for the ALTA Loan Title Insurance Policy referred to
above;

(iii)       original or certified copies of all insurance policies required to
be maintained with respect to such real property by this Agreement, the
applicable Mortgage or any other Loan Document;

(iv)       a survey certified to Lender meeting such standards as Lender may
reasonably establish and otherwise reasonably satisfactory to Lender;

(v)        a flood insurance policy concerning such real property, if required
by the Flood Disaster Protection Act of 1973;

(vi)       an appraisal, prepared by an independent appraiser engaged directly
by Lender of such parcel of real property or interest in real property, which
appraisal shall satisfy the requirements of the Financial Institutions Reform,
Recovery and Enforcement Act, if applicable, and shall evidence compliance with
the supervisory loan-to-value limits set forth in the Federal Deposit Insurance
Corporation Improvement Act of 1991, if applicable;

(vii)      a fully executed Approved Lease;

(viii)     a fully-executed purchase agreement with respect to the subject real
property together with all other agreements related to such purchase; and

(ix)       such other documentation referenced in this Agreement or otherwise
requested by Lender with respect to such Approved Real Property.

Recipient means Lender and its Affiliates.

Regulation D means Regulation D of the FRB, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.

Regulation U means Regulation U of the FRB, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.

Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.





15

--------------------------------------------------------------------------------

 



Sanctions is defined in Section 9.24(a).

SEC means the Securities and Exchange Commission or any other Governmental
Authority succeeding to any of the principal functions thereof.

Secured Obligations means, collectively, the Borrower Obligations and the Loan
Guarantor Obligations.

Securities Act means the Securities Act of 1933, as amended.

Senior Officer means, with respect to any Loan Party, any of the chief executive
officer, president, the chief financial officer, the chief operating officer or
the treasurer of such Loan Party.

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company, association, joint venture or other business entity
of which such Person owns, directly or indirectly, such number of outstanding
Capital Securities as have more than 50% of the ordinary voting power for the
election of directors or other managers of such corporation, partnership,
limited liability company or other entity (other than securities or interest
having such power only by reason of the happening of a contingency).  Unless the
context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of Borrower.

Swap Obligation means, with respect to any Loan Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitute a "swap"
within the meaning of Section 1a(47) of the Commodity Exchange Act.

Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings (including backup withholding),
and any and all liabilities (including interest and penalties and other
additions to taxes) with respect to the foregoing.

Termination Date means the earlier to occur of (a) October 31, 2023 which date
may be extended at the request of Borrower with the written consent of Lender
without the need for any formal amendment hereto, or (b) such other date on
which the Commitments terminate pursuant to Section 5 or Section 13.

Termination Event means, with respect to a Pension Plan that is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of Borrower or any other
member of the Controlled Group from such Pension Plan during a plan year in
which Borrower or any other member of the Controlled Group was a "substantial
employer" as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Pension Plan, the filing
of a notice of intent to terminate the Pension Plan or the treatment of an
amendment of such Pension Plan as a termination under Section 4041 of ERISA, (d)
the institution by the PBGC of proceedings to terminate such Pension Plan or (e)
any event or condition that might constitute grounds under Section 4042 of ERISA
for the termination of, or appointment of a trustee to administer, such Pension
Plan.

Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.





16

--------------------------------------------------------------------------------

 



Trademarks means (a) all trademarks, trade names, corporate names, Borrower
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto, ,
and (b) the right to obtain all renewals thereof.

Trademark Licenses means, collectively, each agreement, whether written or oral,
providing for the grant by or to any Loan Party of any right to use any
Trademark.

Type  is defined in Section 2.2.1.

UCC means the Uniform Commercial Code as in effect on the date hereof and from
time to time in the State of Illinois, provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interests in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect on or after
the date hereof in any other jurisdiction, "UCC" means the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or effect of perfection or non-perfection or
availability of such remedy.

Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors' qualifying Capital Securities and shares
issued to foreign nationals to the extent required by applicable law) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

Write-Down and Conversion Powers means, with respect to any EEA Resolution
Authority, the Write-Down and Conversion Powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2       Other Interpretive Provisions.  (a)  The meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms.

(b)        Section, Annex, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

(c)        The term "including" is not limiting and means "including without
limitation."





17

--------------------------------------------------------------------------------

 



(d)        In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including"; the words "to"
and "until" each mean "to but excluding", and the word "through" means "to and
including."

(e)        Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement and the other Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, supplements and other modifications thereto, but only to the
extent such amendments, restatements, supplements and other modifications are
not prohibited by the terms of any Loan Document, and (ii) except as provided
elsewhere herein, references to any statute or regulation shall be construed as
including all statutory and regulatory provisions amending, replacing,
supplementing or interpreting such statute or regulation.

(f)         This Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters.  All such limitations, tests and measurements are cumulative and each
shall be performed in accordance with its terms.

(g)        This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to Lender, the Loan Parties
and the other parties thereto and are the products of all parties.  Accordingly,
they shall not be construed against Lender merely because of Lender's
involvement in their preparation.

1.3       Accounting Terms; Changes in GAAP; Rates

(a)        Accounting Terms.     Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein shall be construed in
conformity with GAAP. Financial statements and other information required to be
delivered by Borrower to Lender pursuant to Section 10.1.1 and Section 10.1.2
shall be prepared in accordance with GAAP as in effect at the time of such
preparation. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of Borrower and its subsidiaries shall
be deemed to be carried at 100% of the outstanding principal amount thereof and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

(b)        Changes in GAAP.     If Borrower notifies Lender that Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if Lender notifies Borrower that Lender
requests an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

(c)        Rates.  Lender does not warrant, nor accept responsibility, nor shall
Lender have any liability with respect to the administration, submission or any
other matter related to the rates in the definition of “LIBO Rate” or with
respect to any comparable successor rate thereto.





18

--------------------------------------------------------------------------------

 



 

SECTION 2    COMMITMENTS OF LENDER; BORROWING, AND CONVERSION PROCEDURES;
EVIDENCING OF LOANS.

2.1       Commitments.  On and subject to the terms and conditions of this
Agreement, Lender agrees to make loans to Borrower as follows:

2.1.1    Line of Credit Commitment.  Lender agrees to make one or more advances
to Borrower in an aggregate amount not to exceed the Line of Credit Commitment
on a non-revolving basis (the "Line of Credit") from time to time until the
Termination Date as Borrower may request from Lender. Amounts repaid under the
Line of Credit cannot be re-borrowed. The proceeds of each Line of Credit
Tranche shall be used by Borrower to finance up to 75% of the purchase price of
Approved Real Property.

2.1.2    Intentionally Deleted.

2.2       Loan Procedures.

2.2.1    Various Types of Loans.  Each Loan shall be divided into tranches which
are either a Base Rate Loan or a LIBOR Loan (each a "type" of Loan), as Borrower
shall specify in the related notice of borrowing or conversion pursuant to
Section 2.2.2 or 2.2.3.  LIBOR Loans having the same Interest Period which
expire on the same day are sometimes called a "Group" or collectively
"Groups".  Base Rate Loans and LIBOR Loans may be outstanding at the same time,
provided that not more than three different Groups of LIBOR Loans shall be
outstanding at any one time.

2.2.2    Borrowing Procedures.

(a)        With respect to each Line of Credit Tranche, after Lender notifies
Borrower that it has approved the subject real property as constituting Approved
Real Property, Borrower shall give written notice (each such written notice, a
"Notice of Borrowing") substantially in the form of Exhibit C to Lender of each
proposed Base Rate or LIBOR borrowing not later than 11:00 A.M., Chicago time,
at least three (3) Business Days prior to the proposed date of such Line of
Credit Tranche borrowing.  Each such notice shall be effective upon receipt by
Lender, shall be irrevocable, and shall specify the date, amount and type of
borrowing and, in the case of a LIBOR borrowing, the initial Interest Period
therefor.  Each borrowing shall be on a Business Day.  Each Base Rate borrowing
shall be in an aggregate amount of at least $100,000 and an integral multiple of
$50,000, and each LIBOR borrowing shall be in an aggregate amount of at least
$1,000,000 and an integral multiple of at least $500,000.   Borrower shall
identify, in writing, in each Notice of Borrowing, the specific use of each
borrowing and the specific source and timeline of repayment to Lender of each
borrowing.  The specific use and repayment of each borrowing must be approved of
by Lender in Lender’s sole discretion.

(b)        Unless payment is otherwise timely made by Borrower, the becoming due
of any Obligations (whether principal, interest, fees or other charges) shall be
deemed to be a request for a Base Rate Line of Credit borrowing on the due date,
in the amount of such Obligations. The proceeds of such Line of Credit borrowing
shall be disbursed as direct payment of the relevant Obligation and shall be
repaid on demand by Borrower to Lender. In addition,





19

--------------------------------------------------------------------------------

 



Lender may, at its option, charge such Obligations against any operating,
investment or other account of Borrower maintained with Lender or any of its
Affiliates.

(c)        Lender shall have no obligation to advance Loan proceeds with respect
to any Approved Real Property until such time as Lender is in receipt of and has
approved of all Real Estate Documents with respect to such Approved Real
Property along with any other information requested by Lender in Lender’s sole
discretion.  Borrower hereby covenants and agrees to comply with Lender in
connection with the foregoing.  Borrower further covenants and agrees that
Lender can reject a request for Loan proceeds to acquire any real estate in
Lender’s sole discretion, other than 5398 NE Martin Luther King Jr. Highway,
Greenville, NC 27834 (“MLK”) and 111 Red Banks Road, Greenville, NC 27858 (“Red
Banks”).

2.2.3    Conversion and Continuation Procedures.  (a)  Subject to Section 2.2.1,
Borrower may, upon irrevocable written notice to Lender in accordance with
clause (b) below:

(i)       elect, as of any Business Day, to convert any Loans (or any part
thereof in an aggregate amount not less than $1,000,000 and a higher integral
multiple of $500,000) into Loans of the other type; or

(ii)      elect, as of the last day of the applicable Interest Period, to
continue any LIBOR Loans having Interest Periods expiring on such day (or any
part thereof in an aggregate amount not less than $1,000,000 or a higher
integral multiple of $500,000) for a new Interest Period;

provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$1,000,000 and an integral multiple of $500,000.

(b)        Borrower shall give written notice (each such written notice, a
"Notice of Conversion/Continuation") substantially in the form of  Exhibit D or
telephonic notice (followed immediately by a Notice of Conversion/Continuation)
to Lender of each proposed conversion or continuation not later than (i) in the
case of conversion into Base Rate Loans, 11:00 A.M., Chicago time, on the
proposed date of such conversion, and (ii) in the case of conversion into or
continuation of LIBOR Loans, 11:00 A.M., Chicago time, at least three (3)
Business Days prior to the proposed date of such conversion or continuation,
specifying in each case:

(i)       the proposed date of conversion or continuation;

(ii)      the aggregate amount of Loans to be converted or continued;

(iii)     the type of Loans resulting from the proposed conversion or
continuation; and

(iv)     in the case of conversion into, or continuation of, LIBOR Loans, the
duration of the requested Interest Period therefor.

(c)        If upon the expiration of any Interest Period applicable to LIBOR
Loans, Borrower has failed to select timely a new Interest Period to be
applicable to such LIBOR Loans,





20

--------------------------------------------------------------------------------

 



Borrower shall be deemed to have elected to convert such LIBOR Loans into Base
Rate Loans effective on the last day of such Interest Period.

(d)        Any conversion of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall be subject to Section 7.4.

2.3       [Reserved].

2.4       Notes.  The Loans shall be evidenced by a Note, with appropriate
insertions, payable to the order of Lender in a face principal amount equal to
the sum of the Line of Credit Commitment.

2.5       Recordkeeping.  Lender shall record in its records, the date and
amount of each Loan made by Lender, each repayment or conversion thereof and, in
the case of each LIBOR Loan, the dates on which each Interest Period for such
Loan shall begin and end.  The aggregate unpaid principal amount so recorded
shall be rebuttably presumptive evidence of the principal amount of the Loans
owing and unpaid.  The failure to so record any such amount or any error in so
recording any such amount shall not, however, limit or otherwise affect the
Obligations of Borrower hereunder or under any Note to repay the principal
amount of the Loans hereunder, together with all interest accruing thereon.

SECTION 3     INTEREST.

3.1       Interest Rates.  Borrower promises to pay interest on the unpaid
principal amount of each Line of Credit Tranche for the period commencing on the
date of such Line of Credit Tranche until such Line of Credit Tranche is paid in
full as follows:

(a)   at all times while such Line of Credit Tranche is a Base Rate Loan, at a
rate per annum equal to the sum of the Base Rate from time to time in effect
plus the Base Rate Margin from time to time in effect; and

(b)   at all times while such Line of Credit Tranche is a LIBOR Loan, at a rate
per annum equal to the sum of the LIBO Rate applicable to each Interest Period
for such Loan plus the LIBOR Margin from time to time in effect;

provided that at any time an Event of Default exists, at Lender's election, the
interest rate applicable to each Loan shall be increased by 2% (and, in the case
of Obligations not bearing interest, such Obligations shall bear interest at the
Base Rate applicable to the Line of Credit plus 2%).  Notwithstanding the
foregoing, upon the occurrence of an Event of Default under Sections 13.1.1 or
13.1.4, such increase shall occur automatically.  In no event shall interest
payable by Borrower to Lender hereunder exceed the maximum rate permitted under
applicable law, and if any such provision of this Agreement is in contravention
of any such law, such provision shall be deemed modified to limit such interest
to the maximum rate permitted under such law.  The full amount of each Line of
Credit Tranche shall be (i) either a Base Rate Loan or a LIBOR Loan, and (ii)
deemed to be a Base Rate Loan unless otherwise elected by Borrower pursuant to
the terms hereof.

3.2       Interest Payment Dates.  Accrued interest on each Base Rate Loan shall
be payable in arrears on the last day of each calendar month and at maturity.
 Accrued interest





21

--------------------------------------------------------------------------------

 



on each LIBOR Loan shall be payable on the last day of each Interest Period
relating to such Loan, upon a prepayment of such Loan, and at maturity.  After
maturity, and at any time an Event of Default exists, accrued interest on all
Loans shall be payable on demand.

3.3       Setting and Notice of LIBO Rates.  The applicable LIBO Rate for each
Interest Period shall be determined by Lender, and notice thereof shall be given
by Lender promptly to Borrower.  Each determination of the applicable LIBO Rate
by Lender shall be conclusive and binding upon the parties hereto, in the
absence of demonstrable error.  Lender shall, upon written request of Borrower,
deliver to Borrower a statement showing the computations used by Lender in
determining any applicable LIBO Rate hereunder.

3.4       Computation of Interest.  Interest shall be computed for the actual
number of days elapsed on the basis of a year of (a) 360 days for interest
calculated at the LIBO Rate and (b) 365/366 days for interest calculated at the
Base Rate.  The applicable interest rate for each Base Rate Loan shall change
simultaneously with each change in the Base Rate.

SECTION 4     FEES.

4.1       Non-Use Fee.  Borrower agrees to pay to Lender, for the period from
the Closing Date to the Termination Date, at the Non-Use Fee Rate in effect from
time to time multiplied by the unused Line of Credit Commitment during the
period of calculation.  Such non-use fee shall be payable in arrears on the last
day of each calendar quarter and on the Termination Date for any period then
ending for which such non-use fee shall not have previously been paid.  The
non-use fee shall be computed for the actual number of days elapsed on the basis
of a year of 360 days.

4.2       Facility Fee.  On the Closing Date, Borrower agrees to pay to Lender a
fully-earned, non-refundable facility fee in the amount of One Hundred Seven
Thousand Six Hundred Twenty Five Dollars and no/100 ($107,625.00).

4.3       Prepayment Fees.  The Loan may be prepaid in whole or in part at any
time during the term of this Agreement without payment by Borrower of any
prepayment fee, other than prepayment fees owing under this Agreement in
connection with prepaying LIBOR Loans.

SECTION 5     REDUCTION OR TERMINATION OF THE COMMITMENT; PREPAYMENTS.

5.1       Prepayments.

5.1.1    Voluntary Prepayments.  Borrower may from time to time prepay the Loans
in whole or in part; provided that Borrower shall give Lender notice thereof not
later than 11:00 A.M., Chicago time, on the day of such prepayment (which shall
be a Business Day), specifying the Loans to be prepaid and the date and amount
of prepayment.  Any such partial prepayment shall be in an amount equal to
$500,000 or a higher integral multiple of $250,000.

5.1.2    Mandatory Prepayments.

(a)         Borrower shall make prepayments of the Loan until paid in full upon
the occurrence of any of the following (each a "Mandatory Prepayment Event") at
the following





22

--------------------------------------------------------------------------------

 



times and in the following amounts (such applicable amounts being referred to as
"Designated Proceeds"):

(i)        Concurrently with any Borrower Asset Disposition of any of the
Approved Real Property, in an amount equal to the amount of the outstanding
balance of the Line of Credit Tranche advanced by Lender to finance Borrower’s
acquisition of such Approved Real Property, as determined and approved of by
Lender in Lender’s sole reasonable discretion. Nothing herein shall be deemed a
consent by Lender to any Borrower Asset Disposition of Approved Real Property.

5.2       Manner of Prepayments.  Each voluntary partial prepayment shall be in
a principal amount of $100,000 or a higher integral multiple of $50,000.  Any
partial prepayment of a Group of LIBOR Loans shall be subject to the proviso to
Section 2.2.3(a).  Any prepayment of a LIBOR Loan on a day other than the last
day of an Interest Period therefor shall include interest on the principal
amount being repaid and shall be subject to Section 7.4.  Except as otherwise
provided by this Agreement, all principal payments in respect of the Loans shall
be applied first, to repay outstanding Base Rate Loans and then to repay
outstanding LIBO Rate Loans in direct order of Interest Period maturities. All
prepayments shall be applied to installments of principal in the inverse order
of maturities.

5.3       Repayments.

5.3.1    Line of Credit.    Prior to the Termination Date, each Line of Credit
Tranche shall be repaid as follows: (a) twenty-four (24) equal consecutive
monthly payments of principal in an amount equal to 1/120th of the initial
funding amount of such Line of Credit Tranche, commencing on the last day of the
month immediately following the month such Line of Credit Tranche is funded, and
continuing on the last day of each month thereafter, and (b) equal consecutive
monthly payments of principal in an amount equal to 1/240th of the initial
funding amount of such Line of Credit Tranche, commencing on the last day of the
twenty-fifth (25th) month following the month such Line of Credit Tranche is
funded, and continuing on the last day of each month thereafter. The Line of
Credit (including each Line of Credit Tranche) shall be paid in full on the
Termination Date.

SECTION 6     MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

6.1       Making of Payments.  All payments of principal or interest on the
Note(s), and of all fees, shall be made by Borrower to Lender in immediately
available funds at the office specified by Lender not later than noon, Chicago
time, on the date due; and funds received after that hour shall be deemed to
have been received by Lender on the following Business Day.  All payments under
Section 7.1 shall be made by Borrower directly to Lender without setoff,
counterclaim or other defense.

6.2       Application of Certain Payments.  So long as no Event of Default has
occurred and is continuing, (a) payments matching specific scheduled payments
then due shall be applied to those scheduled payments and (b) voluntary and
mandatory prepayments shall be applied as set forth in Section 5.2.  After the
occurrence and during the continuance of an  Event of Default, all amounts
collected or received by Lender as proceeds from the sale of, or other





23

--------------------------------------------------------------------------------

 



realization upon, all or any part of the Collateral shall be applied as Lender
shall determine in its discretion.

6.3       Due Date Extension.  If any payment of principal or interest with
respect to any of the Loans, or of any fees, falls due on a day which is not a
Business Day, then such due date shall be extended to the immediately following
Business Day (unless, in the case of a LIBOR Loan, such immediately following
Business Day is the first Business Day of a calendar month, in which case such
due date shall be the immediately preceding Business Day) and, in the case of
principal, additional interest shall accrue and be payable for the period of any
such extension.

6.4       Setoff.  Borrower and each other Loan Party agrees that Lender has all
rights of set-off and bankers' lien provided by applicable law, and in addition
thereto, Borrower and each other Loan Party agrees that at any time any Event of
Default exists, Lender may apply to the payment of any Obligations of Borrower
and each other Loan Party hereunder, whether or not then due, any and all
balances, credits, deposits, accounts or moneys of Borrower and each other Loan
Party then or thereafter with Lender.

6.5       Taxes.

(a)        All payments made by a Loan Party hereunder or under any Loan
Documents shall be made without setoff, counterclaim, or other defense.  To the
extent permitted by applicable law, all payments hereunder or under the Loan
Documents (including any payment of principal, interest, or fees) to, or for the
benefit, of any person shall be made by a Loan Party free and clear of and
without deduction or withholding for, or account of, any Taxes now or
hereinafter imposed by any taxing authority.

(b)        If a Loan Party shall be required by applicable law to deduct any
Taxes from or in respect of any sum payable to any Recipient hereunder or any
other Loan Document: (i) such Loan Party shall make such deductions; (ii) such
Loan Party shall pay the full amount deducted to the relevant taxing or other
authority in accordance with applicable law; and (iii) if the Taxes are
Indemnified Taxes, the sum payable shall be increased by the Loan Party as much
as shall be necessary so that after making all the required deductions
(including deductions applicable to additional sums payable under this Section
6.5), the Recipient receives an amount equal to the sum it should have received
had no such deductions been made.  In addition, the Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of Lender timely reimburse it for the payment of, any Other Taxes.
As soon as practicable after any payment of Taxes by the Loan Parties to a
Governmental Authority pursuant to this Section, Borrower shall deliver to
Lender the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Lender.

(c)        The Loan Parties shall jointly and severally indemnify, and within
ten (10) days of demand therefor, pay Lender and each other Recipient for the
full amount of Indemnified Taxes and other liabilities, expenses and costs
related thereto (including without limitation, reasonable attorneys' or tax
advisors' fees and disbursements and Taxes imposed on amounts received under
this Section 6.5) that are paid by, or imposed on, Lender or such other
Recipient (and any of their respective affiliates), whether or not such
Indemnified Taxes were





24

--------------------------------------------------------------------------------

 



correctly or legally imposed or asserted by the relevant Governmental Authority.
A demand as to the amount of such payment or liability delivered to the Loan
Parties by a Lender, shall be conclusive absent manifest error.

(d)        If Borrower makes any payment hereunder or under any Loan Document in
respect of which it is required by applicable law to deduct or withhold any
Taxes, Borrower shall increase the payment hereunder or under any such Loan
Document such that after the reduction for the amount of Taxes withheld (and any
taxes withheld or imposed with respect to the additional payments required under
this Section 6.5(d)), the amount paid to Lender equals the amount that was
payable hereunder or under any such Loan Document without regard to this Section
6.5(d).  To the extent Borrower withholds any Taxes on payments hereunder or
under any Loan Document, Borrower shall pay the full amount deducted to the
relevant taxing authority within the time allowed for payment under applicable
law and shall deliver to Lender within 30 days after it has made payment to such
authority a receipt issued by such authority (or other evidence satisfactory to
Lender) evidencing the payment of all amounts so required to be deducted or
withheld from such payment.

SECTION 7     INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.

7.1       Increased Costs.  (a)  If, after the date hereof, any Change in
Law:  (i) shall impose, modify or deem applicable any reserve (including any
reserve imposed by the FRB, but excluding any reserve included in the
determination of the LIBO Rate pursuant to Section 3), special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by
Lender; (ii) subject any Recipient to any Taxes (other than Indemnified Taxes
and Excluded Taxes) on its loan, loan principal, letters of credit, commitments
or other obligations, or its deposit reserves, other liabilities or capital
attributable thereto; or (iii) shall impose on Lender any other condition
affecting its LIBOR Loans, its Note or its obligation to make LIBOR Loans; and
the result of anything described in clauses (i), (ii) and (iii) above is to
increase the cost to (or to impose a cost on) Lender (or any LIBOR Office of
Lender) of making or maintaining any LIBOR Loan, or to reduce the amount of any
sum received or receivable by Lender (or its LIBOR Office) (whether of
principal, interest or any other amount) under this Agreement or under its Note
with respect thereto, then upon demand by Lender (which demand shall be
accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail), Borrower shall pay
directly to Lender such additional amount as will compensate Lender for such
increased cost or such reduction, so long as such amounts have accrued on or
after the day which is nine months prior to the date on which Lender first made
demand therefor (except that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the nine-month period referred to above
shall be extended to include the period of retroactive effect thereof).

(b)        If Lender shall reasonably determine that any Change in Law regarding
capital adequacy, affecting Lender, or any lending office of Lender, or Lender’s
holding company, if any, has or would have the effect of reducing the rate of
return on Lender's or Lender’s holding company’s, if any, capital as a
consequence of Lender's obligations hereunder to a level below that which Lender
or such controlling Person could have achieved but for such Change in Law
(taking into consideration Lender's or such controlling Person's policies with
respect to capital adequacy) by an amount deemed by Lender or such controlling
Person to be





25

--------------------------------------------------------------------------------

 



material, then from time to time, upon demand by Lender (which demand shall be
accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail), Borrower shall pay to
Lender such additional amount as will compensate Lender or such controlling
Person for such reduction so long as such amounts have accrued on or after the
day which is nine months prior to the date on which Lender first made demand
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

7.2      Basis for Determining Interest Rate Inadequate or Unfair.  If on or
prior to the first day of any Interest Period:

(a)        Lender reasonably determines (which determination shall be binding
and conclusive on Borrower) that by reason of circumstances affecting the
interbank LIBOR market adequate and reasonable means do not exist for
ascertaining the applicable LIBO Rate; or

(b)        Lender reasonably determines (which determination shall be binding
and conclusive on Borrower) that for any reason in connection with any request
for a LIBOR Loan or a conversion thereto or a continuation thereof that Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such LIBOR Loans, the
LIBO Rate as determined by Lender will not adequately and fairly reflect the
cost to Lender of maintaining or funding LIBOR Loans for such Interest Period or
that the making or funding of LIBOR Loans has become impracticable as a result
of an event occurring after the date of this Agreement which in the opinion of
Lender materially affects such Loans;

then Lender shall promptly notify Borrower and, so long as such circumstances
shall continue, (i) Lender shall not be under any obligation to make or convert
any Base Rate Loans into LIBOR Loans and (ii) on the last day of the current
Interest Period for each LIBOR Loan, such Loan shall, unless then repaid in
full, automatically convert to a Base Rate Loan, until Lender revokes such
notice.

7.3       Changes in Law Rendering LIBOR Loans Unlawful.  If any Change in Law
should make it (or in the good faith judgment of Lender cause a substantial
question as to whether it is) unlawful, or that any Governmental Authority has
asserted that it is unlawful, for Lender to make, maintain or fund LIBOR Loans
or determine or charge interest rates based on the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then Lender shall promptly notify each of the other parties
hereto and, so long as such circumstances shall continue, (a) Lender shall have
no obligation to make or continue LIBOR Loans or convert any Base Rate Loan into
a LIBOR Loan (but shall make Base Rate Loans concurrently with the making of or
conversion of Base Rate Loans into LIBOR Loans by Lender which are not so
affected, in each case in an amount equal to the amount of LIBOR Loans which
would be made or converted into by Lender at such time in the absence of such
circumstances) and (b) on the last day of the current Interest Period for each
LIBOR Loan of Lender (or, in any event,  on such earlier date as may be required
by the relevant law, regulation or interpretation), such LIBOR Loan shall,
unless then repaid in full, automatically convert to a Base Rate Loan.  Each
Base Rate Loan made by Lender which, but for the circumstances described in the
foregoing sentence, would be a LIBOR Loan (an "Affected Loan") shall remain
outstanding for the period





26

--------------------------------------------------------------------------------

 



corresponding to the Group of LIBOR Loans of which such Affected Loan would be a
part absent such circumstances.

7.4       Funding Losses.  Borrower hereby agrees that upon demand by Lender
(which demand shall be accompanied by a statement setting forth the basis for
the amount being claimed, Borrower will indemnify Lender against any net loss or
expense which Lender may sustain or incur (including any net loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by Lender to fund or maintain any LIBOR Loan), as reasonably determined
by Lender, as a result of (a) any payment, prepayment or conversion of any LIBOR
Loan of Lender on a date other than the last day of an Interest Period for such
Loan (including any conversion pursuant to Section 7.3), (b) any failure of
Borrower to borrow, prepay, convert or continue any Loan on a date specified
therefor in a notice of borrowing, prepayment, conversion or continuation
pursuant to this Agreement, (c) the conversion of any LIBOR Loan other than on
the last day of the Interest Period applicable thereto, or (d) the assignment of
any LIBOR Loan other than on the last day of the Interest Period.  For this
purpose, all notices to Lender pursuant to this Agreement shall be deemed to be
irrevocable and conclusive absent manifest error. Borrower shall pay Lender the
amount shown as due on any such notice within 10 days after receipt thereof.

7.5       Right of Lender to Fund through Other Offices.  Lender may, if it so
elects, fulfill its commitment as to any LIBOR Loan by causing a foreign branch
or Affiliate of Lender to make such Loan; provided that in such event for the
purposes of this Agreement such Loan shall be deemed to have been made by Lender
and the obligation of Borrower to repay such Loan shall nevertheless be to
Lender and shall be deemed held by it, to the extent of such Loan, for the
account of such branch or Affiliate.

7.6       Discretion of Lender as to Manner of Funding.  Notwithstanding any
provision of this Agreement to the contrary, Lender shall be entitled to fund
and maintain its funding of all or any part of its Loans in any manner it sees
fit, it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if Lender had actually funded and
maintained each LIBOR Loan during each Interest Period for such Loan through the
purchase of deposits having a maturity corresponding to such Interest Period and
bearing an interest rate equal to the LIBO Rate for such Interest Period.

7.7       Mitigation of Circumstances.  Lender shall promptly notify Borrower of
any event of which it has knowledge which will result in, and will use
reasonable commercial efforts available to it (and not, in Lender's sole
judgment, otherwise disadvantageous to Lender) to mitigate or avoid, (i) any
obligation by Borrower to pay any amount pursuant to Sections 6.5 or 7.1 or (ii)
the occurrence of any circumstances described in Sections 7.2 or 7.3 (and, if
Lender has given notice of any such event described in clause (i) or (ii) above
and thereafter such event ceases to exist, Lender shall promptly so notify
Borrower).  Without limiting the foregoing, Lender will designate a different
funding office if such designation will avoid (or reduce the cost to Borrower
of) any event described in clause (i) or (ii) above and such designation will
not, in Lender's sole judgment, be otherwise disadvantageous to Lender. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.





27

--------------------------------------------------------------------------------

 



7.8       Conclusiveness of Statements; Survival of Provisions.  Determinations
and statements of Lender pursuant to Sections 7.1, 7.2, 7.3 or 7.4 shall be
conclusive absent demonstrable error.  Lender may use reasonable averaging and
attribution methods in determining compensation under Sections 7.1 and 7.4, and
the provisions of such Sections shall survive repayment of the Obligations,
cancellation of any Note(s), and termination of this Agreement.

SECTION 8     COLLATERAL AND COLLATERAL ADMINISTRATION.

8.1       Grant.  Borrower hereby assigns and transfers to Lender and (to the
extent provided herein) its Affiliates, a continuing security interest in all of
its Collateral, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Borrower Obligations.

8.2       [Reserved].

8.3       [Reserved].

8.4       [Reserved].

8.5       [Reserved].

8.6       Proceeds to be Turned Over to Lender.  If an Event of Default shall
occur and be continuing, all Proceeds received by any Loan Party consisting of
cash, checks and other cash equivalent items shall be held by Borrower in trust
for Lender, segregated from other funds of Borrower, and shall, forthwith upon
receipt by Borrower, be turned over to Lender in the exact form received by
Borrower (duly indorsed by Borrower to Lender, if required).  All Proceeds
received by Lender hereunder shall be held by Lender in a collateral account
maintained under its sole dominion and control.  All Proceeds, while held by
Lender in any collateral account (or by Borrower in trust for Lender)
established pursuant hereto, shall continue to be held as collateral security
for the Secured Obligations and shall not constitute payment thereof until
applied as provided in Section 8.7.

8.7       Application of Proceeds.  At such intervals as may be agreed upon by
Borrower and Lender, or, if an Event of Default shall have occurred and be
continuing, at any time at Lender's election, Lender may apply all or any part
of Proceeds from the sale of, or other realization upon, all or any part of the
Collateral in payment of the Secured Obligations in such order as Lender shall
determine in its discretion.  Any part of such funds which Lender elects not so
to apply and deems not required as collateral security for the Secured
Obligations shall be paid over from time to time by Lender to the applicable
Loan Party or to whomsoever may be lawfully entitled to receive the same.  Any
balance of such Proceeds remaining after the Secured Obligations shall have been
Paid in Full shall be paid over to the applicable Loan Party or to whomsoever
may be lawfully entitled to receive the same.  In the absence of a specific
determination by Lender,  the Proceeds from the sale of, or other realization
upon, all or any part of the Collateral in payment of the Secured Obligations
shall be applied in the following order:

FIRST, to the payment of all fees, costs, expenses and indemnities of Lender (in
its capacity as such), including Attorney Costs, and any other Secured
Obligations owing





28

--------------------------------------------------------------------------------

 



to Lender in respect of sums advanced by Lender to preserve the Collateral or to
preserve its security interest in the Collateral, until paid in full;

SECOND, to the payment of all fees, costs, expenses and indemnities of Lender,
until paid in full;

THIRD, to the payment of all of the Secured Obligations (other than Hedging
Obligations and other Bank Product Obligations) consisting of accrued and unpaid
interest owing to Lender, until paid in full;

FOURTH, to the payment of all Secured Obligations consisting of principal or
Hedging Obligations owing to Lender, until paid in full;

FIFTH, to the payment of all Bank Products Obligations (other than Hedging
Obligations) owing to Lender or its Affiliates, until paid in full;

SIXTH, to the payment of all other Secured Obligations owing to Lender, until
paid in full; and

SEVENTH, to the payment of any remaining Proceeds, if any, to whomever may be
lawfully entitled to receive such amounts.

8.8       Code and Other Remedies.  If an Event of Default shall occur and be
continuing, Lender, may exercise, in addition to all other rights and remedies
granted to it in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Secured Obligations, all rights and
remedies of a secured party under the UCC or any other applicable law.  Without
limiting the generality of the foregoing, Lender, without demand of performance
or other demand, presentment, protest, advertisement or notice of any kind
(except any notice required by law referred to below) to or upon any Loan Party
or any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker's board or office of Lender or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery with assumption of any credit risk,
all in a commercially reasonable manner.  Lender shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in any Loan Party, which right
or equity is hereby waived and released.  Borrower further agrees, at Lender's
request, to assemble the Collateral and make it available to Lender at places
which Lender shall reasonably select, whether at Borrower's premises or
elsewhere.  Lender shall apply the net proceeds of any action taken by it
pursuant to this Section 8.8, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of Lender hereunder, including Attorney Costs, to the payment in
whole or in part of the Secured Obligations, in such order as Lender may elect,
and only after such application and after the payment by Lender of any other





29

--------------------------------------------------------------------------------

 



amount required by any provision of law, need Lender account for the surplus, if
any, to any Loan Party.  To the extent permitted by applicable law, Borrower
waives all claims, damages and demands it may acquire against Lender arising out
of the exercise by it of any rights hereunder.  If any notice of a proposed sale
or other disposition of Collateral shall be required by law, such notice shall
be deemed reasonable and proper if given at least 10 days before such sale or
other disposition.

8.9       [Reserved].

8.10     Waiver; Deficiency.   Borrower waives and agrees not to assert any
rights or privileges which it may acquire under Section 9-626 of the
UCC.  Borrower shall remain liable for any deficiency if the proceeds of any
sale or other disposition of the Collateral are insufficient to pay the Secured
Obligations in full and the reasonable fees and disbursements of any attorneys
employed by Lender to collect such deficiency.

8.11     Lender's Appointment as Attorney-in-Fact, etc.  (a) Borrower hereby
irrevocably constitutes and appoints Lender and any officer or agent thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of Borrower and in
the name of Borrower or in its own name, for the purpose of carrying out the
terms of this Agreement, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, Borrower hereby gives Lender the power and right, on behalf of
and at the expense of Borrower, without notice to or assent by Borrower, to do
any or all of the following:

(i)         in the name of Borrower or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any Collateral
and file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by Lender for the purpose of collecting
any and all such moneys due with respect to any other Collateral whenever
payable;

(ii)        discharge Liens levied or placed on or threatened against the
Collateral, and effect any repairs or insurance called for by the terms of this
Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iii)       execute, in connection with any sale provided for in Section 8.8,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(iv)       (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to Lender or as Lender shall direct; (2) ask or demand for, collect,
and receive payment of and receipt for, any and all moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral; (3) sign and indorse any invoices, freight or express bills, bills
of lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (4) commence and prosecute any suits, actions or proceedings at law





30

--------------------------------------------------------------------------------

 



or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(5) defend any suit, action or proceeding brought against Borrower with respect
to any Collateral; (6) settle, compromise or adjust any such suit, action or
proceeding and, in connection therewith, give such discharges or releases as
Lender may deem appropriate; (7) order good standing certificates and conduct
lien searches in respect of such jurisdictions or offices as Lender may deem
appropriate; and (8) generally sell, transfer, pledge and make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though Lender were the absolute owner thereof for all purposes,
and do, at Lender's option and Borrower's expense, at any time, or from time to
time, all acts and things which Lender deems necessary to protect, preserve or
realize upon the Collateral and Lender's security interests therein and to
effect the intent of this Agreement, all as fully and effectively as Borrower
might do.

THE POWER-OF-ATTORNEY GRANTED HEREBY IS COUPLED WITH AN INTEREST AND SHALL BE
VALID AND IRREVOCABLE UNTIL (X) THE SECURED OBLIGATIONS HAVE BEEN INDEFEASIBLY
PAID IN FULL IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS OR ANY OTHER GOVERNING DOCUMENTATION, AS APPLICABLE, (Y) LENDER HAS NO
FURTHER OBLIGATIONS UNDER THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY OTHER
DOCUMENTS, AND (Z) ANY COMMITMENTS UNDER THIS AGREEMENT HAVE EXPIRED OR HAVE
BEEN TERMINATED (IT BEING UNDERSTOOD THAT ANY SUCH COMMITMENTS OR SECURED
OBLIGATIONS WILL CONTINUE TO BE EFFECTIVE OR AUTOMATICALLY REINSTATED, AS THE
CASE MAY BE, IF AT ANY TIME PAYMENT, IN WHOLE OR IN PART, OF ANY OF THE SECURED
OBLIGATIONS IS RESCINDED OR MUST OTHERWISE BE RESTORED OR RETURNED BY LENDER FOR
ANY REASON, INCLUDING AS A PREFERENCE, FRAUDULENT CONVEYANCE OR OTHERWISE UNDER
ANY BANKRUPTCY, INSOLVENCY OR SIMILAR LAW, ALL AS THOUGH SUCH PAYMENT HAD NOT
BEEN MADE; IT BEING FURTHER UNDERSTOOD THAT IN THE EVENT PAYMENT OF ALL OR ANY
PART OF THE SECURED OBLIGATIONS IS RESCINDED OR MUST BE RESTORED OR RETURNED,
ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
ATTORNEY COSTS AND DISBURSEMENTS) INCURRED BY LENDER IN DEFENDING AND ENFORCING
SUCH REINSTATEMENT SHALL BE DEEMED TO BE INCLUDED AS A PART OF THE SECURED
OBLIGATIONS) (THE OCCURRENCE OF THE FOREGOING, "TERMINATION")).  SUCH
APPOINTMENT OF LENDER AS ATTORNEY-IN-FACT SHALL BE VALID AND IRREVOCABLE AS
PROVIDED HEREIN NOTWITHSTANDING ANY LIMITATIONS TO THE CONTRARY SET FORTH IN THE
CERTIFICATE OF INCORPORATION, CERTIFICATE OF FORMATION, ARTICLES OF
ORGANIZATION, BY-LAWS, LIMITED LIABILITY COMPANY AGREEMENTS OR OTHER
ORGANIZATIONAL DOCUMENTS OF ANY LOAN PARTY OR CORPORATE OR LIMITED LIABILITY
COMPANY LAW, AS APPLICABLE, OF THE STATE OF ILLINOIS, OR ANY OTHER STATE OF
ORGANIZATION OF ANY GRANTOR.

To the fullest extent permitted by applicable law, Lender shall have no agency,
fiduciary or other implied duties to any Loan Party or any other party when
acting in its capacity as such attorney-in-fact.  Borrower hereby waives and
releases any claims that it may otherwise have against Lender with respect to
any breach or alleged breach of any such agency, fiduciary or other
duty.  Notwithstanding the foregoing grant of a power of attorney, Lender shall
have no duty to exercise any such right or to preserve the same and shall not be
liable for any failure to do so or for any delay in doing so.





31

--------------------------------------------------------------------------------

 



Anything in this Section 8.11(a) to the contrary notwithstanding, Lender agrees
that it will not exercise any rights under the power of attorney provided for in
this Section 8.11(a) unless an Event of Default shall have occurred and be
continuing.

(b)        If any Loan Party fails to perform or comply with any of its
agreements contained herein, Lender, at its option, but without any obligation
so to do, may perform or comply, or otherwise cause performance or compliance,
with such agreement.

(c)        Borrower hereby ratifies all that such attorneys shall lawfully do or
cause to be done by virtue hereof.  All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

8.12    Duty of Lender.  Lender's sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession shall
be to deal with it in the same manner as Lender deals with similar property for
its own account.  Neither Lender nor any of their respective officers,
directors, employees or agents shall be liable for any failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Loan Party or any other Person or to take any other
action whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on Lender hereunder are solely to protect Lender's interests in the
Collateral and shall not impose any duty upon Lender to exercise any such
powers.  Lender shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Loan Party
for any act or failure to act hereunder.

8.13    Acknowledgements.  Borrower hereby acknowledges that:

(a)        it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

(b)        Lender has no fiduciary relationship with or duty to any Loan Party
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Loan Parties, on the one hand, and
Lender, on the other hand, in connection herewith or therewith is solely that of
debtor and creditor; and

(c)        no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby the  Loan
Parties and Lender.

8.14    [Reserved].

8.15    Releases.  (a)     At such time as the Secured Obligations have been
Paid in Full, the Collateral shall be released from the Liens created hereby,
and this Agreement and all obligations (other than those expressly stated to
survive such termination) of Lender and Borrower hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to the Borrower.  At the request and
sole expense of any Loan Party following any such termination, Lender shall
deliver to the





32

--------------------------------------------------------------------------------

 



Borrower any Collateral held by Lender hereunder, and execute and deliver to the
Loan Parties such documents as the Loan Parties shall reasonably request to
evidence such termination.

(b)        If any of the Collateral shall be sold, transferred or otherwise
disposed of by Borrower in a transaction permitted by this Agreement, then
Lender, at the request and sole expense of Borrower, shall execute and deliver
to Borrower all releases or other documents reasonably necessary or desirable
for the release of the Liens created hereby on such Collateral.  At the request
and sole expense of Borrower, a Loan Guarantor shall be released from its
obligations hereunder in the event that all the equity interests of such Loan
Guarantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by this Agreement; provided that Borrower shall have delivered to
Lender, with reasonable notice prior to the date of the proposed release, a
written request for release identifying the relevant Loan Guarantor and the
terms of the sale or other disposition in reasonable detail, including the price
thereof and any expenses in connection therewith, together with a certification
by Borrower stating that such transaction is in compliance with this Agreement
and the other Loan Documents.

8.16     Obligations and Liens Absolute and Unconditional.  Borrower understands
and agrees that the obligations of Borrower under this Agreement shall be
construed as continuing, absolute and unconditional without regard to (a) the
validity or enforceability of any Loan Document, any of the Secured Obligations
or any other collateral security therefor or guaranty or right of offset with
respect thereto at any time or from time to time held by Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any Loan
Party or any other Person against Lender, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of any Loan Party) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of any Loan Party for the Secured Obligations, in bankruptcy or in any
other instance.  When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Loan Party, Lender may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against any other Loan Party or any other Person or
against any collateral security or guaranty for the Secured Obligations or any
right of offset with respect thereto, and any failure by Lender to make any such
demand, to pursue such other rights or remedies or to collect any payments from
any other Loan Party or any other Person or to realize upon any such collateral
security or guaranty or to exercise any such right of offset, or any release of
any other Loan Party or any other Person or any such collateral security,
guaranty or right of offset, shall not relieve any Loan Party of any obligation
or liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of Lender against any
Loan Party.  For the purposes hereof "demand" shall include the commencement and
continuance of any legal proceedings.

8.17     Reinstatement.  This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against Loan
Party for liquidation or reorganization, should Loan Party become insolvent or
make an assignment for the benefit of creditors or should a receiver or trustee
be appointed for all or any significant part of a Loan Party's assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Secured Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Secured Obligations, whether as a
"voidable preference", "fraudulent conveyance", or otherwise, all as though such
payment or performance had not been made.  In





33

--------------------------------------------------------------------------------

 



the event that any payment, or any part thereof, is rescinded, reduced, restored
or returned, the Secured Obligations shall be reinstated and deemed reduced only
by such amount paid and not so rescinded, reduced, restored or returned.

SECTION 9     REPRESENTATIONS AND WARRANTIES.

To induce Lender to enter into this Agreement and to induce Lender to make Loans
hereunder, each Loan Party represents and warrants to Lender that:

9.1       Organization.  Each Loan Party is validly existing and in good
standing under the laws of its jurisdiction of organization; and each Loan Party
is duly qualified to do business in each jurisdiction where, because of the
nature of its activities or properties, such qualification is required, except
for such jurisdictions where the failure to so qualify would not have a Material
Adverse Effect.

9.2       Authorization; No Conflict.  Each Loan Party is duly authorized to
execute and deliver each Loan Document to which it is a party, Borrower is duly
authorized to borrow monies hereunder and each Loan Party is duly authorized to
perform its Obligations under each Loan Document to which it is a party.  The
execution, delivery and performance by each Loan Party of each Loan Document to
which it is a party, and the borrowings by Borrower hereunder, do not and will
not (a) require any consent or approval of any Governmental Authority (other
than any consent or approval which has been obtained and is in full force and
effect), (b) conflict with (i) any provision of law, (ii) the charter, by-laws
or other organizational documents of any Loan Party or (iii) any material
agreement, indenture, instrument or other document, or any judgment, order or
decree, which is binding upon any Loan Party or any of their respective
properties or (c) require, or result in, the creation or imposition of any Lien
on any asset of any Loan Party (other than Liens in favor of Lender created
pursuant to the Collateral Documents).

9.3       Validity and Binding Nature.  Each of this Agreement and each other
Loan Document to which any Loan Party is a party is the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors' rights generally and to general principles of
equity.

9.4       Financial Condition.  The audited consolidated and consolidating
financial statements of CWH and its Subsidiaries as at CWH's Fiscal Year End,
December 31, 2017 and the unaudited consolidated financial statements of CWGS
and its Subsidiaries as at June 30, 2018, copies of each of which have been
delivered to Lender, were prepared in accordance with GAAP (subject, in the case
of such unaudited statements, to the absence of footnotes and to normal year-end
adjustments) and present fairly the consolidated financial condition of CWH and
its Subsidiaries and CWGS and its Subsidiaries as at such dates and the results
of their operations for the periods then ended.

9.5       No Material Adverse Change.  Since Borrower's, CWH’s and CWGS’s most
recent Fiscal Year End, December 31, 2017 and the six-month period ended June
30, 2018, there has been no material adverse change in the financial condition,
operations, assets, business, properties or prospects of the Loan Parties taken
as a whole.





34

--------------------------------------------------------------------------------

 



9.6       Litigation and Contingent Liabilities.  No litigation (including
derivative actions), arbitration proceeding or governmental investigation or
proceeding is pending or, to any Loan Parties' knowledge, threatened against any
Loan Party which could reasonably be expected to have a Material Adverse Effect,
except as set forth in Schedule 9.6.  Other than any liability incident to such
litigation or proceedings, no Loan Party has any material contingent liabilities
not listed on Schedule 9.6 or permitted by Section 11.1.

9.7       Ownership of Properties; Liens.  Each Loan Party owns good and, in the
case of real property, marketable title to all of its properties and assets,
real and personal, tangible and intangible, of any nature whatsoever (including
patents, trademarks, trade names, service marks and copyrights), free and clear
of all Liens, charges and claims except as set forth on Schedule 9.7 (including
infringement claims with respect to patents, trademarks, service marks,
copyrights and the like) except as permitted by Section 11.2.  No financing
statement or other public notice with respect to all or any part of the
Collateral is on file or of record in any public office, except filings
evidencing Permitted Liens and filings for which termination statements have
been delivered to Lender or payoff letters satisfactory to Lender in its
reasonable determination have been delivered to Lender with respect to the Debt
to be repaid.

9.8       Equity Ownership; Subsidiaries.  All issued and outstanding Capital
Securities of each Loan Party are duly authorized and validly issued, fully
paid, non-assessable, and such securities were issued in compliance with all
applicable state and federal laws concerning the issuance of
securities.  Schedule 9.8 sets forth the issued authorized Capital Securities of
each Loan Party as of the Closing Date.  All of the issued and outstanding
Capital Securities of CWGS are owned as set forth on Schedule 9.8 as of the
Closing Date, all of the issued and outstanding Capital Securities of Borrower
are owned by CWGS and all of the issued and outstanding Capital Securities of
each other Subsidiary are, directly or indirectly, owned by Borrower.

9.9       Employee Benefit Plans.  (a) Except as could not reasonably be
expected to have a Material Adverse Effect, (i) each Plan complies with, and has
been operated in accordance with, all applicable laws, including ERISA and the
Code, and the terms of such Plan; (ii) any Plan intended by a Loan Party to be
qualified under Section 401 of the Code is so qualified, and (iii) no Loan Party
has any liability for damages, fines, penalties, excise taxes, or other similar
amounts with respect to any Plan.

(b)        Each Pension Plan complies in all material respects with all
applicable requirements of law and regulations.  No contribution failure under
Section 412 of the Code, Section 302 of ERISA or the terms of any Pension Plan
has occurred with respect to any Pension Plan, sufficient to give rise to a Lien
under Section 303(k) of ERISA or Section 430(k) of the Code, or otherwise to
have a Material Adverse Effect.  There are no pending or, to the knowledge of
any Loan Party, threatened (in writing), claims, actions, investigations or
lawsuits against any Pension Plan, any fiduciary of any Pension Plan, or any
Loan Party or other any member of the Controlled Group with respect to a Pension
Plan or a Multiemployer Pension Plan which could reasonably be expected to have
a Material Adverse Effect.  No Loan Party nor any other member of the Controlled
Group has engaged in any prohibited transaction (as defined in Section 4975 of
the Code or Section 406 of ERISA) in connection with any Pension Plan or
Multiemployer Pension Plan which would subject that Person to any material
liability.  Within the past five years, no Loan Party nor any other member of
the Controlled Group has engaged in a transaction which resulted in a Pension
Plan with an Unfunded Liability being





35

--------------------------------------------------------------------------------

 



transferred out of the Controlled Group, which could reasonably be expected to
have a Material Adverse Effect.  No Termination Event has occurred with respect
to any Pension Plan, which could reasonably be expected to have a Material
Adverse Effect.

(c)        All contributions (if any) have been made to any Multiemployer
Pension Plan that are required to be made by any Loan Party or any other member
of the Controlled Group under the terms of the plan or of any collective
bargaining agreement or by applicable law; no Loan Party nor any other member of
the Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan; and no Loan Party nor any other member of the Controlled Group has
received any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.

9.10     Investment Company Act.  No Loan Party is an "investment company" or a
company "controlled" by an "investment company" or a "subsidiary" of an
"investment company," within the meaning of the Investment Company Act of 1940.

9.11     Compliance with Laws.  Each Loan Party and each Subsidiary thereof is
in compliance in all material respects with the requirements of all laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

9.12     Regulation U.  Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.

9.13     Taxes.  Each Loan Party has timely filed all Tax returns and reports
required by law to have been filed by it and has paid all Taxes and governmental
charges due and payable with respect to such return or otherwise owing by a Loan
Party, except any such Taxes which are being diligently contested in good faith
by appropriate proceedings and for which adequate reserves in accordance with
GAAP shall have been set aside on its books and such proceedings stay the
enforcement and collection upon any Lien for such Taxes.  The Loan Parties have
made adequate reserves on their books and records in accordance with GAAP for
all Taxes that have accrued but which are not yet due and payable.  No Loan
Party has participated in any transaction that relates to a year of the taxpayer
(which is still open under the applicable statute of limitations) which is a
"reportable transaction" within the meaning of Treasury Regulation Section
1.6011-4(b)(2) (irrespective of the date when the transaction was entered into).





36

--------------------------------------------------------------------------------

 



9.14     Solvency, etc.  On the Closing Date, and immediately prior to and after
giving effect to each borrowing hereunder and the use of the proceeds thereof,
with respect to each Loan Party, individually, (a) the fair value of its assets
is greater than the amount of its liabilities (including disputed, contingent
and unliquidated liabilities) as such value is established and liabilities
evaluated in accordance with GAAP, (b) the present fair saleable value of its
assets is not less than the amount that will be required to pay the probable
liability on its debts as they become absolute and matured, (c) it is able to
realize upon its assets and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business, (d) it does not intend to, and does not believe that it
will, incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature and (e) it is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which its property
would constitute unreasonably small capital.

9.15     Environmental Matters.  The on-going operations of each Loan Party
comply in all respects with all Environmental Laws, except such non-compliance
which could not (if enforced in accordance with applicable law) reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect.  Each Loan Party has obtained, and maintained in good standing,
all licenses, permits, authorizations, registrations and other approvals
required under any Environmental Law and required for their respective ordinary
course operations, and for their reasonably anticipated future operations, and
each Loan Party is in compliance with all terms and conditions thereof, except
where the failure to do so could not reasonably be expected to result in
material liability to any Loan Party and could not reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse
Effect.  No Loan Party or any of its properties or operations is subject to any
written order from or agreement with any Governmental Authority, nor subject to
any judicial or docketed administrative or other proceeding, respecting any
Environmental Law, Environmental Claim or Hazardous Substance.  There are no
Hazardous Substances or other conditions or circumstances existing with respect
to any property, arising from operations prior to the Closing Date, or relating
to any waste disposal, of any Loan Party that would reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse
Effect.  No Loan Party has any underground storage tanks that are not properly
registered or permitted under applicable Environmental Laws or that at any time
have released, leaked, disposed of or otherwise discharged Hazardous Substances.

9.16     Insurance.  Set forth on Schedule 9.16 is a complete and accurate
summary of the property and casualty insurance program of Borrower as of the
Closing Date (including the names of all insurers, policy numbers, expiration
dates, amounts and types of coverage, annual premiums, exclusions, deductibles,
self-insured retention, and a description in reasonable detail of any
self-insurance program, retrospective rating plan, fronting arrangement or other
risk assumption arrangement involving any Loan Party).  Borrower and its
properties are insured with financially sound and reputable insurance companies
which are not Affiliates of the Loan Parties, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
Borrower operates.

9.17     Real Property; Collateral Locations.  On the date hereof, Schedule 9.17
sets forth (a) each place of business of each Loan Party (including its chief
executive office), (b) whether each such Collateral location and place of
business (including each Loan Party's chief executive





37

--------------------------------------------------------------------------------

 



office) is owned or leased (and if leased, specifies the complete name and
notice address of each lessor).  No Collateral is located outside the United
States.

9.18     Information.  All information heretofore or contemporaneously herewith
furnished in writing by any Loan Party to Lender for purposes of or in
connection with this Agreement and the transactions contemplated hereby is, and
all written information hereafter furnished by or on behalf of any Loan Party to
Lender pursuant hereto or in connection herewith will be, true and accurate in
every material respect on the date as of which such information is dated or
certified, and none of such information is or will be incomplete by omitting to
state any material fact necessary to make such information not misleading in
light of the circumstances under which made (it being recognized by Lender that
any projections and forecasts provided by Borrower are based on good faith
estimates and assumptions believed by Borrower to be reasonable as of the date
of the applicable projections or assumptions and that actual results during the
period or periods covered by any such projections and forecasts may differ from
projected or forecasted results).

9.19     Intellectual Property.  Each Loan Party owns and possesses or has a
license or other right to use all patents, patent rights, trademarks, trademark
rights, trade names, trade name rights, service marks, service mark rights and
copyrights as are necessary for the conduct of the businesses of the Loan
Parties, without any infringement upon rights of others which could reasonably
be expected to have a Material Adverse Effect.

9.20     Burdensome Obligations.  No Loan Party is a party to any agreement or
contract or subject to any restriction contained in its organizational documents
which could reasonably be expected to have a Material Adverse Effect.

9.21     Labor Matters.  Except as set forth on Schedule 9.21, no Loan Party is
subject to any labor or collective bargaining agreement.  There are no existing
or threatened strikes, lockouts or other labor disputes involving any Loan Party
that singly or in the aggregate could reasonably be expected to have a Material
Adverse Effect.  Hours worked by and payment made to employees of the Loan
Parties are not in violation of the Fair Labor Standards Act or any other
applicable law, rule or regulation dealing with such matters.

9.22     Anti-Terrorism Laws.  (a)  No Loan Party (and, to the knowledge of each
Loan Party, no joint venture or subsidiary thereof) is in violation in any
material respects of any United States Requirements of Law relating to
terrorism, sanctions or money laundering (the "Anti-Terrorism Laws"), including
the United States Executive Order No. 13224 on Terrorist Financing (the
"Anti-Terrorism Order") and the Patriot Act.

(b)        No Loan Party (and, to the knowledge of each Loan Party, no joint
venture or subsidiary thereof) (i) is listed in the annex to, or is otherwise
subject to the provisions of, the Anti-Terrorism Order, (ii) is owned or
controlled by, or acting for or on behalf of, any person listed in the annex to,
or is otherwise subject to the provisions of, the Anti-Terrorism Order, (iii)
commits, threatens or conspires to commit or supports "terrorism" as defined in
the Anti-Terrorism Order or (iv) is named as a "specially designated national
and blocked person" in the most current list published by OFAC.





38

--------------------------------------------------------------------------------

 



(c)        No Loan Party (and, to the knowledge of each Loan Party, no joint
venture or Affiliate thereof) (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any person described in clauses (b)(i) through (b)(iv) above, (ii) deals in, or
otherwise engages in any transactions relating to, any property or interests in
property blocked pursuant to the Anti-Terrorism Order or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

9.23    No Default.  No Default or Event of Default exists or would result from
the incurrence by any Loan Party of any Debt hereunder or under any other Loan
Document.

9.24    Sanctions; Anti-Corruption.

(a)        Sanctioned Persons. None of Borrower,  any of its Subsidiaries or any
director, officer, employee, agent (to Borrower’s knowledge) or Affiliate of
Borrower or any of its Subsidiaries is an individual or entity (“Person”) that
is, or is owned  or controlled by Persons that are:  (i) the subject or target
of any sanctions administered or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department of
State,  the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority  (collectively, “Sanctions”), or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions (including, without limitation,
currently, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

(b)        Dealings with Sanctioned Persons. For the past five years, neither
Borrower nor any of its Subsidiaries has knowingly engaged in, or is now
knowingly engaged in any dealings or transactions with any Person, or in any
country or territory, that at the time of the dealing or transaction is or was,
or whose government is or was, the subject of Sanctions.

(c)        Anti-Corruption Laws. Borrower, its Subsidiaries and their respective
directors, officers and employees and, to the knowledge of Borrower, the agents
of Borrower and its Subsidiaries, are in compliance with the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”) and any other applicable anti-corruption law in all material
respects.  Borrower and its Subsidiaries have instituted and maintain policies
and procedures designed to ensure continued compliance therewith.

9.25     Patriot Act.  To the extent applicable, each of Borrower and its
Subsidiaries is in compliance in all material respects with (i) the Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended), and any other enabling legislation or executive order relating
thereto, and (ii) the Patriot Act.

9.26     Certificate of Beneficial Ownership.  As of Closing Date, the
information contained in the Certificate of Beneficial Ownership is true,
correct and complete.

9.27     [Reserved].

9.28     Perfected First Priority Liens.  The security interests granted
pursuant to this Agreement and to be granted in the future pursuant to this
Agreement will constitute valid perfected security interests in all of the
Collateral in favor of Lender as collateral security for





39

--------------------------------------------------------------------------------

 



each Loan Party's Obligations, enforceable in accordance with the terms hereof
against all creditors of each Loan Party and any Persons purporting to purchase
any Collateral from each Loan Party and (b) are prior to all other Liens on the
Collateral in existence on the date hereof except for Permitted Liens for which
priority is accorded under applicable law.

9.29     Loan Party Information.  On the date hereof, Schedule 9.29 sets forth
(a) each Loan Party's jurisdiction of organization, (b) the location of each
Loan Party's chief executive office, (c) each Loan Party's exact legal name as
it appears on its organizational documents and (d) each Loan Party's
organizational identification number (to the extent a Loan Party is organized in
a jurisdiction which assigns such numbers) and federal employer identification
number.

9.30     [Reserved.]

SECTION 10   AFFIRMATIVE COVENANTS.

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full,
Borrower agrees that, unless at any time Lender shall otherwise expressly
consent in writing, it will:

10.1     Reports, Certificates and Other Information.  Furnish to Lender:

10.1.1  CWH Reports.  Promptly when filed with the SEC, CWH’s 10K and 10Q
reports.  Notwithstanding anything to the contrary contained herein, Borrower
shall not be required to provide said documentation to Lender so long as no
Event of Default has occurred and is continuing under this Agreement or any of
the other Loan Documents.

10.1.2  Interim Reports.  (a)  Promptly when available and in any event within
60 days after the end of each Fiscal Quarter, consolidated and consolidating
balance sheets of Borrower and its Subsidiaries as of the end of such Fiscal
Quarter, together with consolidated and consolidating statements of earnings and
cash flows for such Fiscal Quarter and for the period beginning with the first
day of such Fiscal Year and ending on the last day of such Fiscal Quarter,
together with a comparison with the corresponding period of the previous Fiscal
Year and a comparison with the budget for such period of the current Fiscal
Year, certified by a Senior Officer of Borrower; and (b) promptly when available
and in any event within 60 days after the end of each Fiscal Quarter, CWH’s
quarterly bridges reconciliation for each of its Subsidiaries, including
Borrower.

10.1.3  Compliance Certificates.  Contemporaneously with the furnishing of a
copy of each report pursuant to Section 10.1.2, a duly completed compliance
certificate in the form of Exhibit B, with appropriate insertions, dated the
date of such report and signed by a Senior Officer of Borrower, containing a
computation of each of the financial ratios and restrictions set forth in
Section 11.14 and to the effect that such officer has not become aware of any
Default or Event of Default that has occurred and is continuing or, if there is
any such event, describing it and the steps, if any, being taken to cure it.

10.1.4  Reports to the SEC and to Shareholders.  Promptly upon the filing or
sending thereof, copies of all regular, periodic or special reports of CWH filed
with the SEC (in addition to the reports referenced in Section 10.1.1); copies
of all registration statements of





40

--------------------------------------------------------------------------------

 



any Loan Party filed with the SEC (other than on Form S-8); and copies of all
proxy statements or other communications made to security holders
generally.  Notwithstanding anything to the contrary contained herein, Borrower
shall not be required to provide said documentation to Lender so long as no
Event of Default has occurred and is continuing under this Agreement or any of
the other Loan Documents.

10.1.5  Notice of Default, Litigation, ERISA and other Matters.  Promptly upon
becoming aware of any of the following, written notice describing the same and
the steps being taken by the applicable Loan Party or the Subsidiary affected
thereby with respect thereto:

(a)        the occurrence of an Event of Default or a Default;

(b)        any litigation, arbitration or governmental investigation or
proceeding not previously disclosed by any Loan Party to Lender which has been
instituted or, to the knowledge of any Loan Party, is threatened against any
Loan Party or to which any of the properties of any thereof is subject which
might reasonably be expected to have a Material Adverse Effect;

(c)        the institution of any steps by any member of the Controlled Group or
any other Person to terminate any Pension Plan, or the failure of any member of
the Controlled Group to make a required contribution to any Pension Plan (if
such failure is sufficient to give rise to a Lien under Section 303(k) of ERISA
or Section 430(k) of the Code) or to any Multiemployer Pension Plan, or the
taking of any action with respect to a Pension Plan which could result in the
requirement that a Loan Party furnish a bond or other security to the PBGC or
such Pension Plan, or the occurrence of any event with respect to any Plan or
Multiemployer Pension Plan which could result in the incurrence by any member of
the Controlled Group of any material liability, fine or penalty (including any
claim or demand for withdrawal liability or partial withdrawal from any
Multiemployer Pension Plan), or any material increase in the contingent
liability of a Loan Party with respect to any post-retirement welfare benefit
plan or other Plan, or any notice that any Multiemployer Pension Plan is in
reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of an excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent the receipt of any notice from a Governmental
Authority that any Plan intended to be qualified under Section 401 of the Code
is not so qualified or that damages, fines, excise taxes, or penalties may be
imposed on any Loan Party with respect to a Plan;

(d)        any cancellation or material change in any insurance maintained by
any Loan Party;

(e)        any other event (including (i) any violation of any Environmental Law
or the assertion of any Environmental Claim or (ii) the enactment or
effectiveness of any law, rule or regulation) which might reasonably be expected
to have a Material Adverse Effect,





41

--------------------------------------------------------------------------------

 



(f)         any Lien (other than Permitted Liens) on any of the Collateral which
would adversely affect the ability of Lender to exercise any of its remedies
hereunder; or

(g)        the occurrence of any other event which could reasonably be expected
to have a material adverse effect on the aggregate value of the Collateral or on
the Liens created hereby.

10.1.6  Management Reports.  Promptly upon receipt thereof, copies of all
detailed financial and management reports submitted to CWH by independent
auditors in connection with each annual or interim audit made by such auditors
of the books of CWH.

10.1.7  Subordinated Debt Notices.  Promptly following receipt, copies of any
notices (including notices of default or acceleration) received from any holder
or trustee of, under or with respect to any Subordinated Debt.

10.1.8  Certificate of Beneficial Ownership. (a) Promptly after any change in
the individual(s) identified as a beneficial owner in Certificate of Beneficial
Ownership and in no event later than contemporaneously with the next scheduled
delivery of financial statements pursuant to Section 10.1.1 or 10.1.2, an
updated Certificate of Beneficial Ownership in form and substance acceptable to
Lender and, (b) promptly from time to time, such other information and
documentation related to compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and the
Beneficial Ownership Regulation, as Lender may reasonably request.

10.1.9  Other Information.  Promptly from time to time, such other information
(including, without limitation, business or financial data, reports, appraisals
and projections) concerning CWH, the Loan Parties, and their properties or
business, as Lender may reasonably request.

10.2     Books, Records and Inspections.  Keep its books and records in
accordance with sound business practices sufficient to allow the preparation of
financial statements in accordance with GAAP; permit Lender or any
representative thereof to inspect the properties and operations of the Loan
Parties; and permit at any reasonable time and with reasonable notice (or at any
time without notice if an Event of Default exists), Lender or any representative
thereof to visit any or all of its offices, to discuss its financial matters
with its officers and its independent auditors (and each Loan Party hereby
authorizes such independent auditors to discuss such financial matters with
Lender or any representative thereof), and to examine (and, at the expense of
the Loan Parties, photocopy extracts from) any of its books or other records;
and permit Lender and its representatives to inspect the Inventory and other
tangible assets of the Loan Parties, to perform appraisals of the equipment of
the Loan Parties, and to inspect, audit, check and make copies of and extracts
from the books, records, computer data, computer programs, journals, orders,
receipts, correspondence and other data relating to Inventory, Accounts and any
other collateral.  All such inspections or audits by Lender shall be at
Borrower's expense; provided that, absent a continuing Event of Default,
Borrower shall only be required to pay for one such Lender inspection or audit
per year.





42

--------------------------------------------------------------------------------

 



10.3     Maintenance of Property; Insurance.  (a)  Keep all Approved Real
Property of the Borrower in good working order and condition, ordinary wear and
tear excepted.

(b)        Maintain with responsible insurance companies, such insurance
coverage as may be required by any law or governmental regulation or court
decree or order applicable to it and such other insurance, to such extent and
against such hazards and liabilities, as is customarily maintained by companies
similarly situated, but which shall insure against all risks and liabilities of
the type identified on Schedule 9.16 and shall have insured amounts no less
than, and deductibles no higher than, those set forth on such schedule; and,
upon request of Lender, furnish to Lender original or electronic copies of
policies evidencing such insurance, and a certificate setting forth in
reasonable detail the nature and extent of all insurance maintained by the Loan
Parties.  Borrower shall cause each issuer of an insurance policy to provide
Lender with an endorsement (i) showing Lender as lender loss payee with respect
to each policy of property or casualty insurance and naming Lender as an
additional insured with respect to each policy of liability insurance, (ii)
providing that 30 days' (except for non-payment of premium, in which case a 10
days’) notice will be given to Lender prior to any cancellation of, material
reduction or change in coverage provided by or other material modification to
such policy and (iii) reasonably acceptable in all other respects to Lender.

(c)       UNLESS BORROWER PROVIDES LENDER WITH EVIDENCE OF THE INSURANCE
COVERAGE REQUIRED BY THIS AGREEMENT, LENDER MAY PURCHASE INSURANCE AT BORROWER'S
EXPENSE TO PROTECT LENDER'S INTERESTS IN THE COLLATERAL.  THIS INSURANCE MAY,
BUT NEED NOT, PROTECT BORROWER'S INTERESTS.  THE COVERAGE THAT LENDER PURCHASES
MAY NOT PAY ANY CLAIM THAT IS MADE AGAINST BORROWER IN CONNECTION WITH THE
COLLATERAL.  BORROWER MAY LATER CANCEL ANY INSURANCE PURCHASED BY LENDER, BUT
ONLY AFTER PROVIDING LENDER WITH EVIDENCE THAT BORROWER HAS OBTAINED INSURANCE
AS REQUIRED BY THIS AGREEMENT.  IF LENDER PURCHASES INSURANCE FOR THE
COLLATERAL, BORROWER WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING INTEREST AND ANY OTHER CHARGES THAT MAY BE IMPOSED WITH THE PLACEMENT
OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF
THE INSURANCE.  THE COSTS OF THE INSURANCE MAY BE ADDED TO THE PRINCIPAL AMOUNT
OF THE LOANS OWING HEREUNDER.  THE COSTS OF THE INSURANCE MAY BE MORE THAN THE
COST OF THE INSURANCE BORROWER MAY BE ABLE TO OBTAIN ON ITS OWN.

10.4     Compliance with Laws; Payment of Taxes and Liabilities.  (a)  Comply in
all material respects with all applicable laws, rules, regulations, decrees,
orders, judgments, licenses and permits, except where failure to comply could
not reasonably be expected to have a Material Adverse Effect; (b) without
limiting clause (a) above, ensure that no person who owns a controlling interest
in or otherwise controls a Loan Party is or shall be (i) listed on the Specially
Designated Nationals and Blocked Person List maintained by the Office of Foreign
Assets Control ("OFAC"), Department of the Treasury, and/or any other similar
lists maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (ii) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders, (c) without limiting clause (a) above,
comply with all applicable Bank Secrecy Act ("BSA") and anti-money laundering
laws and regulations and (d) pay prior to delinquency, all Taxes and other
governmental charges against it or any of its property, as well as claims of any
kind which, if unpaid, could become a





43

--------------------------------------------------------------------------------

 



Lien on any of its property; provided that the foregoing shall not require any
Loan Party to pay any such tax or charge so long as it shall contest the
validity thereof in good faith by appropriate proceedings and shall set aside on
its books adequate reserves with respect thereto in accordance with GAAP and, in
the case of a claim which could become a Lien on any collateral, such contest
proceedings shall stay the foreclosure of such Lien or the sale of any portion
of the Collateral to satisfy such claim.

10.5     Maintenance of Existence, etc.  Maintain and preserve (subject to
Section 11.5) (a) its existence and good standing in the jurisdiction of its
organization and (b) its qualification to do business and good standing in each
jurisdiction where the nature of its business makes such qualification necessary
(other than such jurisdictions in which the failure to be qualified or in good
standing could not reasonably be expected to have a Material Adverse Effect).

10.6     Use of Proceeds.  Use the proceeds of the Loans, solely to acquire
Approved Real Property as described herein and as approved by Lender in Lender’s
sole discretion; and not use or permit any proceeds of any Loan to be used,
either directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of "purchasing or carrying" any Margin Stock or for any other purpose.

10.7     Employee Benefit Plans.

(a)        Maintain, and cause each other member of the Controlled Group to
maintain, each Plan in substantial compliance with all applicable requirements
of law and regulations.

(b)        Make, and cause each other member of the Controlled Group to make, on
a timely basis, all required contributions to any Multiemployer Pension Plan.

(c)        Not, and not permit any other member of the Controlled Group to (i)
seek a waiver of the minimum funding standards of ERISA, (ii) terminate or
withdraw from any Pension Plan or Multiemployer Pension Plan or (iii) take any
other action with respect to any Pension Plan that would reasonably be expected
to entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) individually or in the aggregate
would not have a Material Adverse Effect.

10.8     Environmental Matters.  If any release or other disposal of Hazardous
Substances shall occur or shall have occurred on any real property or any other
assets of any Loan Party, the applicable Loan Party shall cause the prompt
containment and removal of such Hazardous Substances and the remediation of such
real property or other assets as necessary to comply with all Environmental Laws
and to preserve the value of such real property or other assets.  Without
limiting the generality of the foregoing, the applicable Loan Party shall comply
with any Federal or state judicial or administrative order requiring the
performance at any real property of any Loan Party of activities in response to
the release or threatened release of a Hazardous Substance.  To the extent that
the transportation of Hazardous Substances is permitted by this Agreement, each
Loan Party shall, and shall cause its Subsidiaries to, dispose of such Hazardous
Substances, or of any other wastes, only at licensed disposal facilities
operating in compliance with Environmental Laws.





44

--------------------------------------------------------------------------------

 



10.9     Further Assurances.  (a) Take such actions as are necessary or as
Lender may reasonably request from time to time to ensure that the Obligations
of each Loan Party under the Loan Documents are secured by a first priority
perfected Lien in favor of Lender (subject to Permitted Liens) on substantially
all of the assets of Borrower and guaranteed by each Loan Party (including, upon
the acquisition or creation thereof, any Subsidiary of Borrower acquired or
created after the Closing Date), in each case as Lender may determine, including
(i) the execution and delivery of guaranties, security agreements, pledge
agreements, mortgages, deeds of trust, financing statements and other documents,
and the filing or recording of any of the foregoing and (ii) the delivery of
certificated securities and other Collateral with respect to which perfection is
obtained by possession.

(b)        At any time and from time to time, upon the written request of
Lender, and at the sole expense of such Loan Party, such Loan Party will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as Lender may reasonably
request for the purpose of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted, including (i) filing any
financing or continuation statements under the UCC (or other similar laws) in
effect in any jurisdiction with respect to the security interests created hereby
and (ii) in the case of any other relevant Collateral, taking any actions
necessary to enable Lender to obtain "control" (within the meaning of the
applicable UCC) with respect thereto.

10.10   [Reserved].

10.11   [Reserved].

10.12   Delivery of Instruments, Certificated Securities and Chattel Paper.  If
any amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security or Chattel Paper, such
Instrument, Certificated Security or Chattel Paper shall be immediately
delivered to Lender, duly indorsed in a manner satisfactory to Lender, to be
held as Collateral pursuant to this Agreement and in the case of Electronic
Chattel Paper, Borrower shall cause Lender to have control thereof within the
meaning set forth in Section 9-105 of the UCC.  In the event that an Event of
Default shall have occurred and be continuing, upon the request of Lender, any
Instrument, Certificated Security or Chattel Paper not theretofore delivered to
Lender and at such time being held by Borrower shall be immediately delivered to
Lender, duly indorsed in a manner satisfactory to Lender, to be held as
Collateral pursuant to this Agreement and in the case of Electronic Chattel
Paper, Borrower shall cause Lender to have control thereof within the meaning
set forth in Section 9-105 of the UCC.

10.13   Maintenance of Perfected Security Interest; Further Documentation.  (a)
Borrower shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in Section
9.28 and shall defend such security interest against the claims and demands of
all Persons whomsoever.

(b)        Changes in Name, etc.  Borrower shall not, except upon 30 days' prior
written notice to Lender and delivery to Lender of (a) all additional financing
statements and other documents reasonably requested by Lender as to the
validity, perfection and priority of





45

--------------------------------------------------------------------------------

 



the security interests provided for herein and (b) if applicable, a written
supplement to Schedule 9.17 showing any additional location at which Inventory
or Equipment shall be kept:

(i)        change its jurisdiction of organization or the location of its chief
executive office from that specified on Schedule 9.17 or in any subsequent
notice delivered pursuant to this Section 10.13; or

(ii)       change its name, identity or corporate form.

10.14   [Reserved].

10.15   This Agreement.  Each of the Loan Parties (other than Borrower)
covenants that it will, and, if necessary, will cause or enable Borrower to,
fully comply with each of the covenants and other agreements set forth in this
Agreement.

SECTION 11   NEGATIVE COVENANTS

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full,
Borrower agrees that, unless at any time Lender shall otherwise expressly
consent in writing, it will:

11.1     Debt.  Not create, incur, assume or suffer to exist any Debt on the
Collateral, except Debt after which giving effect thereto shall not cause the
Borrower Debt Service Coverage Ratio, as calculated on a pro forma basis, to
violate Section 11.14.1 of this Agreement.

11.2     Liens.  Not create or permit to exist any Lien on any Collateral
(whether now owned or hereafter acquired), except:

(a)        Liens for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or being diligently contested
in good faith by appropriate proceedings and, in each case, for which it
maintains adequate reserves in accordance with GAAP and the execution or other
enforcement of which is effectively stayed;

(b)        Liens arising in the ordinary course of business (such as (i) Liens
of carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens in the form of deposits or pledges incurred in
connection with worker's compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being diligently contested in good faith by appropriate proceedings
and not involving any advances or borrowed money or the deferred purchase price
of property or services and, in each case, for which it maintains adequate
reserves in accordance with GAAP and the execution or other enforcement of which
is effectively stayed;

(c)        Liens described on Schedule 11.2 as of the Closing Date;

(d)        [Reserved];





46

--------------------------------------------------------------------------------

 



(e)        attachments, appeal bonds, judgments and other similar Liens, for
sums not exceeding $100,000.00 arising in connection with court proceedings,
provided the execution or other enforcement of such Liens is effectively stayed
and the claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

(f)         easements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens not interfering in any material
respect with the ordinary conduct of the business of any Loan Party and
otherwise approved by Lender;

(g)        Liens arising under the Loan Documents; and

(h)        the replacement, extension or renewal of any Lien permitted by clause
(c) above upon or in the same property subject thereto arising out of the
extension, renewal or replacement of the Debt secured thereby (without increase
in the amount thereof).

11.3     [Reserved].

11.4     [Reserved].

11.5     Mergers, Consolidations, Sales.  Not (a) be a party to any merger or
consolidation, or (b) sell, transfer, dispose of, convey or lease any Collateral
except for the lease of Approved Real Property pursuant to an Approved Lease.

11.6     Modification of Organizational Documents.  Not amend or modify its
charter, by-laws or other organizational documents in any way which could
reasonably be expected to materially adversely affect the interests of Lender;
not change its state of formation or its organizational form.

11.7     Transactions with Affiliates.  Not (a) enter into, or cause, suffer or
permit to exist any transaction, arrangement or contract with any of its other
Affiliates relating to the Collateral which is on terms which are less favorable
than are obtainable from any Person which is not one of its Affiliates (other
than the Approved Leases), and (b) amend, terminate, cancel, extend or otherwise
modify an Approved Lease.

11.8     [Reserved].

11.9     Inconsistent Agreements.  Not enter into any agreement containing any
provision which would (a) be violated or breached by any borrowing by Borrower
hereunder or by the performance by any Loan Party of any of its Obligations
hereunder or under any other Loan Document, or (b) prohibit Borrower from
granting to Lender, a Lien on the Collateral.

11.10   [Reserved].11.11

11.11   [Reserved].

11.12   [Reserved].

11.13   Fiscal Year.  Not change its Fiscal Year.





47

--------------------------------------------------------------------------------

 



11.14   Financial Covenants.

11.14.1     Debt Service Coverage Ratio.  Not permit the Borrower Debt Service
Coverage Ratio for any Computation Period to be less than 1.25 to 1.00.

11.15   [Reserved].

11.16   [Reserved].

SECTION 12   EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

The obligation of Lender to make its Loans is subject to the following
conditions precedent:

12.1     Credit Extensions.  The obligation of Lender to make each Line of
Credit Tranche borrowing is subject to the conditions precedent, each of which
must be satisfied in a manner satisfactory to Lender:

12.1.1  Repayment of Debt to be Repaid. All Debt to be Repaid has been (or
concurrently with the borrowing will be) paid in full, and that all agreements
and instruments governing such Debt to be Repaid and that all Liens securing
such Debt to be Repaid have been (or concurrently with the initial borrowing
will be) terminated;

12.1.2  Compliance with Warranties, No Default, etc.  Both before and after
giving effect to such borrowing, the following statements shall be true and
correct;

(a)        the representations and warranties of each Loan Party set forth in
this Agreement and the other Loan Documents shall be true and correct in all
respects with the same effect as if then made (except to the extent stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date); and

(b)        no Default or Event of Default shall have then occurred and be
continuing.

12.1.3  Documentation.  Lender shall have received all of the following, in form
and substance satisfactory to Lender (and the date on which all such conditions
precedent have been satisfied or waived in writing with respect to the initial
borrowing hereunder by Lender is called the "Closing Date"):

(a)        Agreement and Notes.  With respect to the initial funding under this
Agreement, this Agreement and the Note.

(b)        Authorization Documents.  For each Loan Party, such Person's (a)
charter (or similar formation document), certified by the appropriate
Governmental Authority; (b) good standing certificates in its state of
incorporation (or formation) and in each other state requested by Lender; (c)
bylaws (or similar governing document); (d) resolutions of its board of
directors (or similar governing body) approving and authorizing such Person's
execution, delivery and performance of the Loan Documents to which it is party
and the transactions





48

--------------------------------------------------------------------------------

 



contemplated thereby; and (e) signature and incumbency certificates of its
officers executing any of the Loan Documents (it being understood that Lender
may conclusively rely on each such certificate until formally advised by a like
certificate of any changes therein), all certified by its secretary or an
assistant secretary (or similar officer) as being in full force and effect
without modification.

(c)        Consents, etc.  Certified copies of all documents evidencing any
necessary corporate or partnership action, consents and governmental approvals
(if any) required for the execution, delivery and performance by the Loan
Parties of the documents referred to in this Section 12.

(d)        Letter of Direction.  A letter of direction containing funds flow
information with respect to the proceeds of the Loans on the Closing Date.

(e)        Intentionally Deleted.

(f)         Real Estate Documents.  With respect to the Approved Real Property
proposed to be financed with such Line of Credit Tranche, all Real Estate
Documents.

(g)        Subordination Agreements. Subordination Agreements with respect to
all Subordinated Debt, if any.

(h)        Opinions of Counsel.  Opinions of counsel for each Loan Party,
including local counsel reasonably requested by Lender.

(i)         Insurance.  Evidence of the existence of insurance required to be
maintained pursuant to Section 10.3(b), together with evidence that Lender has
been named as a mortgagee, loss payee and an additional insured on all related
insurance policies.

(j)         Copies of Documents.  Copies of all documents certified by the
secretary or assistant secretary (or similar officer) of Borrower as being true,
accurate and complete.

(k)        Payment of Fees.  Evidence of payment by Borrower of all accrued and
unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with all Attorney Costs of Lender to the extent invoiced
prior to the Closing Date, plus such additional amounts of Attorney Costs as
shall constitute Lender's reasonable estimate of Attorney Costs incurred or to
be incurred by Lender through the closing proceedings (provided that such
estimate shall not thereafter preclude final settling of accounts between
Borrower and Lender).

(l)         Solvency Certificate.  A Solvency Certificate executed by a Senior
Officer of Borrower.

(m)       Search Results; Lien Terminations.  Certified copies of Uniform
Commercial Code search reports dated a date reasonably near to the Closing Date,
listing all effective financing statements which name any Loan Party (under
their present names and any previous names) as debtors, together with (a) copies
of such financing statements, (b) payoff letters evidencing repayment in full of
all Debt to be Repaid, the termination of all agreements relating thereto and
the release of all Liens granted in connection therewith, with Uniform





49

--------------------------------------------------------------------------------

 



Commercial Code or other appropriate termination statements and documents
effective to evidence the foregoing (other than Liens permitted by Section 11.2)
and (c) such other Uniform Commercial Code termination statements as Lender may
reasonably request.

(n)        Filings, Registrations and Recordings.  Lender shall have received
each document (including Uniform Commercial Code financing statements) required
by the Collateral Documents or under law or reasonably requested by Lender to be
filed, registered or recorded in order to create in favor of Lender a perfected
Lien on the Collateral described therein, prior to any other Liens (subject only
to Liens permitted pursuant to Section 11.2), in proper form for filing,
registration or recording.

(o)        Closing Certificate, Consents and Permits.  A certificate executed by
an officer of Borrower on behalf of Borrower certifying (a) the matters set
forth in Section 12.2.1 as of the Closing Date; together with evidence that (i)
all necessary governmental, regulatory, creditor, shareholder, partner and other
material consents, approvals and exemptions required to be obtained by Borrower
have been duly obtained and are in full force and effect and (ii) all material
permits necessary for the operation of any Approved Real Property have been
obtained.

(p)        Certificate of Beneficial Ownership.  With respect to the initial
funding under this Agreement, at least three days prior to the Closing Date, a
Certificate of Beneficial Ownership containing information required by the
Beneficial Ownership Regulation with respect to Borrower, addressed to Lender.

(q)        Other.  Such other documents as Lender may reasonably request.

12.1.4  Pro Forma Debt Service Coverage Ratio. Borrower shall have provided
Lender with evidence that the Borrower Debt Service Coverage Ratio, calculated
on a pro forma basis after giving effect to such Line of Credit Tranche
borrowing, and the Approved Lease executed in connection therewith, is not less
than 1.25 to 1.00, determined in a manner satisfactory to Lender in its sole
discretion.

SECTION 13   EVENTS OF DEFAULT AND THEIR EFFECT.

13.1     Events of Default.  Each of the following shall constitute an Event of
Default under this Agreement:

13.1.1  Non-Payment of the Loans, etc.  Default in the payment when due of the
principal of any Loan; or default, and continuance thereof for three (3) days,
in the payment when due of any interest, fee or other amount payable by Borrower
hereunder or under any other Loan Document.

13.1.2  Non-Payment/Default under Other Debt.  (a) Any default shall occur under
the terms applicable to any Debt of any Loan Party in an aggregate amount (for
all such Debt so affected and including undrawn committed or available amounts
and amounts owing to all creditors under any combined or syndicated credit
arrangement) exceeding $100,000.00 and such default shall (i) consist of the
failure to pay such Debt when due, whether by acceleration or otherwise, or (ii)
accelerate the maturity of such Debt or permit the holder or holders thereof, or
any trustee or agent for such holder or holders, to cause such Debt to become
due





50

--------------------------------------------------------------------------------

 



and payable (or require any Loan Party to purchase or redeem such Debt or post
cash collateral in respect thereof) prior to its expressed maturity; or (b) the
occurrence of any event of default under the Credit Agreement by and between
CWGS Enterprises, LLC as holdings, CWGS as borrower and Goldman Sachs Bank USA
as administrative agent as same may be amended from time to time (the “Goldman
Credit Agreement) or under any document evidencing or securing the Goldman
Credit Agreement or any credit facility that refinances or replaces the Goldman
Credit Agreement, in each case after the expiration of any applicable grace or
cure period.

13.1.3  Other Material Obligations.  Default in the payment when due, or in the
performance or observance of, any material obligation of, or condition agreed to
by, any Loan Party with respect to any material purchase or lease of goods or
services where such default, singly or in the aggregate with all other such
defaults, might reasonably be expected to have a Material Adverse Effect.

13.1.4  Bankruptcy, Insolvency, etc.  Any Loan Party or CWH becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Loan Party or CWH applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Loan Party or CWH or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any Loan
Party or CWH or for a substantial part of the property of any thereof and is not
discharged within 60 days; or any bankruptcy, reorganization, debt arrangement,
or other case or proceeding under any bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is commenced in respect of any Loan Party
or CWH, and if such case or proceeding is not commenced by such Loan Party or
CWH, it is consented to or acquiesced in by such Loan Party or CWH, or remains
for 60 days undismissed; or any Loan Party or CWH takes any action to authorize,
or in furtherance of, any of the foregoing.

13.1.5  Non-Compliance with Loan Documents.  (a) Failure by any Loan Party to
comply with or to perform any covenant set forth in Sections 10.1.1, 10.1.2,
10.1.3, 10.1.5(a), 10.3(b),  10.5 , 10.6, or Section 11; or (b) failure by any
Loan Party to comply with or to perform any other provision of this Agreement or
any other Loan Document (and not constituting an Event of Default under any
other provision of this Section 13) and continuance of such failure described in
this clause (b) for 30 days.

13.1.6  Representations; Warranties.  Any representation or warranty made by any
Loan Party herein or any other Loan Document is breached or is false or
misleading in any material respect, or any schedule, certificate, financial
statement, report, notice or other writing furnished by any Loan Party to Lender
in connection herewith is false or misleading in any material respect on the
date as of which the facts therein set forth are stated or certified.

13.1.7  Pension Plans.  (a) Any Person institutes steps to terminate a Pension
Plan if as a result of such termination any Loan Party or any member of the
Controlled Group could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation to such Pension Plan, in excess of
$100,000.00; (b) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 303(k) of ERISA or 430(i) of the
Code; (c) the Unfunded Liability exceeds twenty percent of the Total Plan
Liability, or (d) there shall occur any withdrawal or partial withdrawal from a
Multiemployer Pension Plan





51

--------------------------------------------------------------------------------

 



and the withdrawal liability (without unaccrued interest) to Multiemployer
Pension Plans as a result of such withdrawal (including any outstanding
withdrawal liability that any Loan Party or any member of the Controlled Group
have incurred on the date of such withdrawal) exceeds $100,000.00.

13.1.8    Judgments.  Final judgments which exceed an aggregate of $100,000.00
shall be rendered against any Loan Party and shall not have been paid,
discharged or vacated or had execution thereof stayed pending appeal within 60
days after entry or filing of such judgments.

13.1.9    Invalidity of Collateral Documents, Approved Lease, etc.  Any
Collateral Document or Approved Lease shall cease to be in full force and
effect; or any Loan Party (or any Person by, through or on behalf of any Loan
Party) shall contest in any manner the validity, binding nature or
enforceability of any Collateral Document or any Approved Lease.

13.1.10  Invalidity of Subordination Provisions, etc.  Any subordination
provision in any document or instrument governing Subordinated Debt, or any
subordination provision in any subordination agreement that relates to any
Subordinated Debt, or any subordination provision in any guaranty by any Loan
Party of any Subordinated Debt, shall cease to be in full force and effect, or
any Loan Party or any other Person (including the holder of any applicable
Subordinated Debt) shall contest in any manner the validity, binding nature or
enforceability of any such provision.

13.1.11  Change of Control.  A Change of Control shall occur.

13.1.12  Material Adverse Effect.  The occurrence of any event having a Material
Adverse Effect.

13.2     Effect of Event of Default.  If any Event of Default described in
Section 13.1.4 shall occur in respect of Borrower, the Commitments shall
immediately terminate and the Loans and all other Obligations hereunder shall
become immediately due and payable, all without presentment, demand, protest or
notice of any kind (provided, however, that notwithstanding the foregoing,
Hedging Obligations shall terminate only in accordance with the terms of the
relevant Hedging Agreement); and, if any other Event of Default shall occur and
be continuing, Lender may declare the Commitments to be terminated in whole or
in part and/or declare all or any part of the Loans and all other Obligations
hereunder to be due and payable, whereupon the Commitments shall immediately
terminate (or be reduced, as applicable) and/or the Loans and other Obligations
hereunder shall become immediately due and payable (in whole or in part, as
applicable), all without presentment, demand, protest or notice of any
kind.  Lender shall promptly advise Borrower of any such declaration, but
failure to do so shall not impair the effect of such declaration.

SECTION 14   GENERAL.

14.1     Waiver; Amendments.  No delay on the part of Lender in the exercise of
any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by Lender of any right, power or remedy preclude
other or further exercise thereof, or the exercise of any other right, power or
remedy.  No amendment, modification or waiver of, or





52

--------------------------------------------------------------------------------

 



consent with respect to, any provision of this Agreement or the other Loan
Documents shall in any event be effective unless the same shall be in writing
and acknowledged by Lender, and then any such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

14.2     Confirmations.  Borrower and each holder of a Note agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing the aggregate unpaid principal amount of the Loans then
outstanding under such Note.

14.3     Notices.  Except as otherwise provided in Sections 2.2.2 and 2.2.3, all
notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address shown on Annex B or at such
other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose.  Notices sent by
facsimile transmission shall be deemed to have been given when sent; notices
sent by mail shall be deemed to have been given three Business Days after the
date when sent by registered or certified mail, postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received.  For purposes of Sections 2.2.2 and 2.2.3, Lender shall be
entitled to rely on telephonic instructions from any person that Lender in good
faith believes is an authorized officer or employee of Borrower, and Borrower
shall hold Lender harmless from any loss, cost or expense resulting from any
such reliance.

14.4     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
  Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement, or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)       a reduction in full or in part or cancellation of any such liability;

(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)      the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

14.5     Costs and Expenses.  (a)  Each Loan Party, jointly and severally,
agrees to pay on demand all reasonable out-of-pocket costs and expenses of
Lender (including Attorney Costs) in connection with the preparation, execution,
syndication, delivery and administration





53

--------------------------------------------------------------------------------

 



(including perfection and protection of any Collateral and the costs of
Intralinks (or other similar service), if applicable) of this Agreement, the
other Loan Documents and all other documents provided for herein or delivered or
to be delivered hereunder or in connection herewith (including any amendment,
supplement or waiver to any Loan Document), whether or not the transactions
contemplated hereby or thereby shall be consummated, and all reasonable
out-of-pocket costs and expenses (including Attorney Costs) incurred by Lender
after an Event of Default in connection with the collection of the Obligations
or the enforcement of this Agreement the other Loan Documents or any such other
documents or during any workout, restructuring or negotiations in respect
thereof.  In addition, each Loan Party agrees to pay, and to save Lender
harmless from all liability for, any fees of Borrower's auditors in connection
with any reasonable exercise by Lender of their rights pursuant to Section
10.2.  All Obligations provided for in this Section 14.5 shall survive repayment
of the Loans, cancellation of the Notes, and termination of this Agreement.

(b)       Each Loan Party agrees to pay, and to save Lender harmless from, any
and all liabilities with respect to, or resulting from any delay in paying, any
and all stamp, excise, sales or other taxes which may be payable or determined
to be payable with respect to any of the Collateral or in connection with any of
the transactions contemplated by this Agreement.

(c)       The agreements in this Section 14.5 shall survive repayment of all
(and shall be) Secured Obligations (and termination of all commitments under
this Agreement), any foreclosure under, or any modification, release or
discharge of, any or all of the Collateral Documents and termination of this
Agreement.

14.6     GOVERNING LAW.  THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

14.7     Confidentiality.  As required by federal law and Lender 's policies and
practices, Lender may need to obtain, verify, and record certain customer
identification information and documentation in connection with opening or
maintaining accounts, or establishing or continuing to provide services.  Lender
agrees to use commercially reasonable efforts (equivalent to the efforts Lender
applies to maintain the confidentiality of its own confidential information) to
maintain as confidential all information provided to them by any Loan Party and
designated as confidential, except that Lender may disclose such information (a)
to Persons employed or engaged by Lender in evaluating, approving, structuring
or administering the Loans and the Commitments; (b) to any assignee or
participant or potential assignee or participant that has agreed to comply with
the covenant contained in this Section 14.7 (and any such assignee or
participant or potential assignee or participant may disclose such information
to Persons employed or engaged by them as described in clause (a) above); (c) as
required or requested by any federal or state regulatory authority or examiner,
or any insurance industry association, or as reasonably believed by Lender to be
compelled by any court decree, subpoena or legal or administrative order or
process; (d) as, on the advice of Lender's counsel, is required by law; (e) in
connection with the exercise of any right or remedy under the Loan Documents or
in connection with any litigation to which Lender is a party; (f) to any
nationally recognized rating agency that requires access to information about
Lender's investment portfolio in connection with ratings issued with respect to
Lender; (g) to any Affiliate of Lender, or any other Person who may provide Bank
Products to the Loan Parties; (h) to Lender's independent





54

--------------------------------------------------------------------------------

 



auditors and other professional advisors as to which such information has been
identified as confidential; or (i) that ceases to be confidential through no
fault of Lender.  Notwithstanding the foregoing, Borrower consents to the
publication by Lender of a tombstone or similar advertising material relating to
the financing transactions contemplated by this Agreement, and Lender reserves
the right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.  If any provision of any
confidentiality agreement, non-disclosure agreement or other similar agreement
between Borrower and Lender conflicts with or contradicts this Section 14.7 with
respect to the treatment of confidential information, this section shall
supersede all such prior or contemporaneous agreements and understandings
between the parties.

14.8     Severability.  Whenever possible each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.  All obligations of the Loan
Parties and rights of Lender expressed herein or in any other Loan Document
shall be in addition to and not in limitation of those provided by applicable
law.

14.9     Nature of Remedies.  All Obligations of the Loan Parties and rights of
Lender expressed herein or in any other Loan Document shall be in addition to
and not in limitation of those provided by applicable law.  No failure to
exercise and no delay in exercising, on the part of Lender, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.

14.10   Entire Agreement.  This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof and any prior arrangements made with respect to the payment by the Loan
Parties of (or any indemnification for) any fees, costs or expenses payable to
or incurred (or to be incurred) by or on behalf of Lender.

14.11   Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement.  Receipt
of an executed signature page to this Agreement by facsimile or other electronic
transmission shall constitute effective delivery thereof.  Electronic records of
executed Loan Documents maintained by Lender shall deemed to be originals.

14.12   Successors and Assigns.  This Agreement shall be binding upon the Loan
Parties, Lender and their respective successors and assigns, and shall inure to
the benefit of the Loan Parties, Lender and the successors and assigns of
Lender.  No other Person shall be a direct or indirect legal beneficiary of, or
have any direct or indirect cause of action or claim in connection with, this
Agreement or any of the other Loan Documents.  No Loan Party may assign or
transfer any of its rights or Obligations under this Agreement without the prior
written consent of Lender.





55

--------------------------------------------------------------------------------

 



14.13   Assignments; Participations.

14.13.1    Assignments.  (a)  Lender may at any time assign to one or more
Persons (any such Person, an "Assignee") all or any portion of its Loans and
Commitments, with the prior written consent of Borrower, so long as no Event of
Default exists (which consent shall not be unreasonably withheld or delayed and
shall not be required for an assignment by Lender to an Affiliate of
Lender).  Borrower shall be deemed to have granted its consent to any assignment
requiring its consent hereunder unless Borrower has expressly objected to such
assignment within three Business Days after notice thereof.

(b)       From and after the date on which the conditions described above have
been met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to an assignment agreement between Lender and
the Assignee, shall have the rights and obligations of Lender hereunder and (ii)
Lender, to the extent that rights and obligations hereunder have been assigned
by it pursuant to such Assignment Agreement, shall be released from its rights
(other than its indemnification rights) and obligations hereunder.  Upon the
request of the Assignee (and, as applicable, Lender) pursuant to an effective
assignment agreement, Borrower shall execute and deliver to the Assignee (and,
as applicable, Lender) a Note in the principal amount of the Assignee's pro rata
share of the Line of Credit Commitment (and, as applicable, a Note in the
principal amount of the pro rata share of the Line of Credit Commitment retained
by Lender).  Each such Note shall be dated the effective date of such
assignment.  Upon receipt by Lender of such Note, Lender shall return to
Borrower any prior Note held by it.

(c)       Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for Lender as a party hereto.

14.13.2    Participations.  Lender may at any time sell to one or more Persons
participating interests in its Loans, Commitments or other interests hereunder
(any such Person, a "Participant").  In the event of a sale by Lender of a
participating interest to a Participant, (a) Lender's obligations hereunder
shall remain unchanged for all purposes, (b) Borrower shall continue to deal
solely and directly with Lender in connection with Lender's rights and
obligations hereunder, (c) all amounts payable by Borrower shall be determined
as if Lender had not sold such participation and shall be paid directly to
Lender, and (d) Lender shall maintain as a non-fiduciary agent of Borrower, a
register (the "Participation Register") as to the participations granted and
transferred under this Section 14.3.2 containing the same information specified
in Section 14.13.1 on the Participation Register as if the participant were a
Lender, and no participation may be transferred except as recorded in such
Participation Register.  Borrower agrees that if amounts outstanding under this
Agreement are due and payable (as a result of acceleration or otherwise), each
Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as
Lender under this Agreement; provided that such right of set-off shall be
subject to the





56

--------------------------------------------------------------------------------

 



obligation of each Participant to share with Lender, and Lender agrees to share
with each Participant, on a pro rata basis.  Borrower also agrees that each
Participant shall be entitled to the benefits of Section 6.5 or 7 as if it were
Lender (provided that on the date of the participation no Participant shall be
entitled to any greater compensation pursuant to Section 6.5 or 7 than would
have been paid to Lender on such date if no participation had been sold and that
each Participant complies with Section 6.5(d) as if it were a direct
assignee).  This Section and Section 14.13.1 shall be construed so that the
Loans are at all times maintained in "registered form" for the purposes of the
Code and any related regulations (and any successor provisions).

14.14   Captions.  Section captions used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.

14.15   Customer Identification - USA Patriot Act Notice.  CIBC US (for itself
and not on behalf of any other party) hereby notifies the Loan Parties that,
pursuant to the requirements of the USA Patriot Act, Title III of Pub. L.
107-56, signed into law October 26, 2001 (the "Patriot Act"), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow CIBC US, as applicable, to identify the Loan Parties
in accordance with the Act.

14.16   INDEMNIFICATION BY LOAN PARTIES.  IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT LENDER AND THE AGREEMENT TO EXTEND THE COMMITMENTS
PROVIDED HEREUNDER, EACH LOAN PARTY HEREBY AGREES TO INDEMNIFY, AND HOLD LENDER
AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF LENDER
(EACH A "LENDER PARTY") HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF
ACTION, SUITS, LOSSES, LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY
COSTS (COLLECTIVELY, THE "INDEMNIFIED LIABILITIES"), INCURRED BY LENDER PARTIES
OR ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER
OFFER, MERGER, PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS OR OTHER
SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART,
DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE LOANS, (B) THE USE,
HANDLING, RELEASE, EMISSION, DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR
DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN
PARTY, (C) ANY VIOLATION OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT
ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY OR THE OPERATIONS CONDUCTED
THEREON, (D) THE INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT
WHICH ANY LOAN PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE
DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE EXECUTION,
DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT BY ANY OF LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES
ARISING ON ACCOUNT OF THE APPLICABLE LENDER PARTY'S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION.  IF AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY
BE UNENFORCEABLE FOR ANY REASON, EACH LOAN PARTY HEREBY AGREES TO MAKE THE
MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.  ALL OBLIGATIONS PROVIDED
FOR IN THIS SECTION 14.16 SHALL SURVIVE REPAYMENT OF THE LOANS, CANCELLATION OF
THE NOTES, ANY FORECLOSURE UNDER, OR





57

--------------------------------------------------------------------------------

 



ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE COLLATERAL
DOCUMENTS AND TERMINATION OF THIS AGREEMENT.

14.17   Nonliability of Lender.  The relationship between Borrower on the one
hand and Lender on the other hand shall be solely that of borrower and
lender.  Lender has no fiduciary relationship with or duty to any Loan Party
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Loan Parties, on the one hand, and
Lender, on the other hand, in connection herewith or therewith is solely that of
debtor and creditor.  Lender undertakes no responsibility to any Loan Party to
review or inform any Loan Party of any matter in connection with any phase of
any Loan Party's business or operations.  Each Loan Party agrees that Lender
shall have no liability to any Loan Party (whether sounding in tort, contract or
otherwise) for losses suffered by any Loan Party in connection with, arising out
of, or in any way related to the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought.  NO
LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF
ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL
ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND EACH LOAN PARTY HEREBY
WAIVES, RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY,
INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH
(WHETHER BEFORE OR AFTER THE CLOSING DATE).  Each Loan Party acknowledges that
it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party.  No joint
venture is created hereby or by the other Loan Documents or otherwise exists by
virtue of the transactions contemplated hereby among the Loan Parties and Lender

14.19   FORUM SELECTION AND CONSENT TO JURISDICTION.  ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION.  EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE
PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE.  EACH LOAN PARTY FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS.  EACH
LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.





58

--------------------------------------------------------------------------------

 



14.20   WAIVER OF JURY TRIAL.  EACH LOAN PARTY AND LENDER HEREBY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

SECTION 15   LOAN GUARANTY.

15.1     Guaranty.  (a)  Each of the Loan Guarantors hereby, jointly and
severally, unconditionally and irrevocably, as a primary obligor and not only a
surety, guaranties to Lender and its successors, endorsees, transferees and
assigns, the prompt and complete payment and performance by Borrower when due
(whether at the stated maturity, by acceleration or otherwise) of Borrower
Obligations (other than those Obligations constituting Excluded Hedging
Obligations).

(b)       Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Loan Guarantor hereunder and
under the other Loan Documents shall in no event exceed the amount which can be
guaranteed by such Loan Guarantor under applicable federal and state laws
relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 15.2).

(c)       Each Loan Guarantor agrees that the Secured Obligations may at any
time and from time to time exceed the amount of the liability of such Loan
Guarantor hereunder without impairing the guaranty contained in this Section 15
or affecting the rights and remedies of Lender hereunder.

(d)       The guaranty contained in this Section 15 shall remain in full force
and effect until all of the Secured Obligations shall have been Paid in Full.

(e)       No payment made by Borrower, any of the Loan Guarantors, any other
guarantor or any other Person or received or collected by Lender from Borrower,
any of the Loan Guarantors, any other guarantor or any other Person by virtue of
any action or proceeding or any set-off or appropriation or application at any
time or from time to time in reduction of or in payment of the Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of any
Loan Guarantor hereunder which shall, notwithstanding any such payment (other
than any payment made by such Loan Guarantor in respect of the Secured
Obligations or any payment received or collected from such Loan Guarantor in
respect of the Secured Obligations), remain liable for the Secured Obligations
up to the maximum liability of such Loan Guarantor hereunder until the Secured
Obligations are Paid in Full.

15.2     Right of Contribution.  Each Loan Guarantor hereby agrees that to the
extent that a Loan Guarantor shall have paid more than its proportionate share
of any payment made hereunder, such Loan Guarantor shall be entitled to seek and
receive contribution from and against any other Loan Guarantor hereunder which
has not paid its proportionate share of such payment.  Each Loan Guarantor's
right of contribution shall be subject to the terms and





59

--------------------------------------------------------------------------------

 



conditions of Section 15.3.  The provisions of this Section 15.2 shall in no
respect limit the obligations and liabilities of any Loan Guarantor to Lender,
and each Loan Guarantor shall remain liable to Lender for the full amount
guaranteed by such Loan Guarantor hereunder.

15.3     No Subrogation.  Notwithstanding any payment made by any Loan Guarantor
hereunder or any set-off or application of funds of any Loan Guarantor by
Lender, no Loan Guarantor shall be entitled to be subrogated to any of the
rights of Lender against Borrower or any other Loan Guarantor or any collateral
security or guaranty or right of offset held by Lender for the payment of the
Secured Obligations, nor shall any Loan Guarantor seek or be entitled to seek
any contribution or reimbursement from Borrower or any other Loan Guarantor in
respect of payments made by such Loan Guarantor hereunder, until all of the
Secured Obligations are Paid in Full, and the Commitments are terminated.  If
any amount shall be paid to any Loan Guarantor on account of such subrogation
rights at any time when all of the Secured Obligations shall not have been Paid
in Full, such amount shall be held by such Loan Guarantor in trust for Lender,
segregated from other funds of such Loan Guarantor, and shall, forthwith upon
receipt by such Loan Guarantor, be turned over to Lender in the exact form
received by such Loan Guarantor (duly indorsed by such Loan Guarantor, if
required), to be applied against the Secured Obligations, whether matured or
unmatured, in such order as Lender may determine.

15.4     Amendments, etc. with respect to the Secured Obligations.  Each Loan
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Loan Guarantor and without notice to or
further assent by any Loan Guarantor, any demand for payment of any of the
Secured Obligations made by Lender may be rescinded by Lender and any of the
Secured Obligations continued, and the Secured Obligations, or the liability of
any other Person upon or for any part thereof, or any collateral security or
guaranty therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by Lender, and this Agreement and
the other Loan Documents and any other documents executed and delivered in
connection herewith and therewith may be amended, modified, supplemented or
terminated, in whole or in part, as Lender may deem advisable from time to
time.  Lender shall have no obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Secured Obligations or for the
guaranty contained in this Section 15 or any property subject thereto.

Lender may, from time to time, at its sole discretion and without notice to any
Loan Guarantor, take any or all of the following actions:  (a) retain or obtain
a security interest in any property to secure any of the Secured Obligations or
any obligation hereunder, (b) retain or obtain the primary or secondary
obligation of any obligor or obligors, in addition to the undersigned, with
respect to any of the Secured Obligations, (c) extend or renew any of the
Secured Obligations for one or more periods (whether or not longer than the
original period), alter or exchange any of the Secured Obligations, or release
or compromise any obligation of any of the undersigned hereunder or any
obligation of any nature of any other obligor with respect to any of the Secured
Obligations, (d) release any guaranty or right of offset or its security
interest in, or surrender, release or permit any substitution or exchange for,
all or any part of any property securing any of the Secured Obligations or any
obligation hereunder, or extend or renew for one or more periods (whether or not
longer than the original period) or release, compromise, alter or exchange any
obligations of any nature of any obligor with respect to any such property,





60

--------------------------------------------------------------------------------

 



and (e) resort to the undersigned (or any of them) for payment of any of the
Secured Obligations when due, whether or not Lender shall have resorted to any
property securing any of the Secured Obligations or any obligation hereunder or
shall have proceeded against any other of the undersigned or any other obligor
primarily or secondarily obligated with respect to any of the Secured
Obligations.

15.5     Waivers.  Each Loan Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Secured Obligations and
notice of or proof of reliance by Lender upon the guaranty contained in this
Section 15 or acceptance of the guaranty contained in this Section 15; the
Secured Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guaranty contained in this Section 15, and all dealings
between Borrower and any of the Loan Guarantors, on the one hand, and Lender, on
the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guaranty contained in this Section 15.  Each
Loan Guarantor waives (a) diligence, presentment, protest, demand for payment
and notice of default, dishonor or nonpayment and all other notices whatsoever
to or upon Borrower or any of the Loan Guarantors with respect to the Secured
Obligations, (b) notice of the existence or creation or non-payment of all or
any of the Secured Obligations and (c) all diligence in collection or protection
of or realization upon any Secured Obligations or any security for or guaranty
of any Secured Obligations.

15.6     Payments.  Each Loan Guarantor hereby guaranties that payments
hereunder will be paid to Lender without set-off or counterclaim in Dollars at
the office of Lender specified herein.

15.7     Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Guarantor to
honor all of its obligations under this Agreement in respect of Hedging
Obligations that constitute Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 15.7 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 15.7, or otherwise under this Agreement,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section 15.7 shall remain in full force and effect until
the Secured Obligations have been Paid in Full. Each Qualified ECP Guarantor
intends that this Section 15.7 constitute, and this Section 15.7 shall be deemed
to constitute, a "keepwell, support, or other agreement" for the benefit of each
other Grantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

[Signature pages follow]

 

 



61

--------------------------------------------------------------------------------

 



The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

 

 

 

 

BORROWER:

 

 

 

CAMPING WORLD PROPERTY, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Brent Moody

 

 

 

 

 

Brent Moody, President

 

 

 

 

LOAN GUARANTOR:

 

 

 

CWGS GROUP, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Brent Moody

 

 

 

 

 

Brent Moody, President

 





Signature Pages to Loan and Security Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

CIBC BANK USA, as Lender

 

 

 

 

 

By:

/s/ Kevin Harrington

 

 

 

 

Title:

Associate Managing Director

 

 



Signature Pages to Loan and Security Agreement

--------------------------------------------------------------------------------

 



ANNEX A

COMMITMENTS

 

 

 

Lender

 

 

Line of Credit

Commitment Amount

 

 

 

 

 

CIBC Bank USA

 

 

$21,525,000.00

 

 

 

TOTALS

 

$21,525,000.00

 

 

 

 



Annex A to Loan and Security Agreement

--------------------------------------------------------------------------------

 



ANNEX B

ADDRESSES FOR NOTICES

CAMPING WORLD PROPERTY, INC.

250 Parkway Drive, Suite 270

Lincolnshire, IL 60069

Attention: President

Telephone: 847-808-3000

Facsimile: 270-780-3360

CWGS GROUP, LLC

250 Parkway Drive, Suite 270

Lincolnshire, IL 60069

Attention: Chief Legal Officer

Telephone: 847-808-3000

Facsimile: 270-780-3360

 

CIBC BANK USA, as Lender

Notices of Borrowing, Conversion and Continuation

120 S. LaSalle St.

Chicago, Illinois 60603

Attention: Kevin Harrington

Telephone: (312) 564-1287

Facsimile:  (312) 766-2897

All Other Notices

120 S. LaSalle St.

Chicago, Illinois 60603

Attention: Kevin Harrington

Telephone: (312) 564-1287

Facsimile:  (312) 766-2897

 

 



Annex B to Loan and Security Agreement

--------------------------------------------------------------------------------

 



SCHEDULE 9.6

LITIGATION

1.   On October 19, 2018, an alleged shareholder of Camping World Holdings, Inc.
(“Camping World”) filed a lawsuit captioned Ronge v. Camping World Holdings,
Inc. et al. in the United States District Court for the Northern District of
Illinois.  On October 25, 2018, a second alleged shareholder of Camping World
filed a substantially similar lawsuit captioned Strougo v. Camping World
Holdings, Inc. et al. in the United States District Court for the Northern
District of Illinois.   The plaintiffs brought these lawsuits (the “Lawsuits”)
on behalf of a putative class of purchasers of Camping World Class A stock
between March 8, 2017 and August 7, 2018 (the “Class Period”).  The plaintiffs
claim that, during the Class Period, certain statements in Camping World’s
filings with the Securities and Exchange Commission and certain statements made
on earnings calls during the Class Period were false or misleading or omitted
material facts, including relating to Camping World’s acquisition of the assets
of, and expectations for the performance of, Gander Mountain Co. and Gander and
Overton’s stores, Camping World’s financial performance, Camping World’s
disclosure controls and internal controls over financial reporting, and Camping
World’s restatement of its prior financial statements for 2016 and the first
three quarters of 2017.





 

--------------------------------------------------------------------------------

 



SCHEDULE 9.8

CAPITAL SECURITIES

Camping World Property, Inc. – 100% owned by CWGS Group, LLC

CWGS Group, LLC – 100% owned by CWGS Enterprises, LLC





 

--------------------------------------------------------------------------------

 



SCHEDULE 9.16

INSURANCE

Picture 1 [cwh20180930ex102f3178d002.jpg]





 

--------------------------------------------------------------------------------

 



 

Picture 5 [cwh20180930ex102f3178d003.jpg]

 





 

--------------------------------------------------------------------------------

 



 

Picture 6 [cwh20180930ex102f3178d004.jpg]

 





 

--------------------------------------------------------------------------------

 



 

Picture 4 [cwh20180930ex102f3178d005.jpg]

 





 

--------------------------------------------------------------------------------

 



SCHEDULE 9.17

A.        OWNED AND LEASED REAL PROPERTY

B.        COLLATERAL LOCATIONS

 

 

 

 

 

 

 

GRANTOR

COLLATERAL

COLLATERAL

LOCATION

OR PLACE OF BUSINESS
(INCLUDING CHIEF
EXECUTIVE OFFICE)

OWNER/LESSOR
(IF LEASED)

Camping World Property, Inc.

601 Staton Road, Greenville, NC 27834

601 Staton Road, Greenville, NC 27834

Camping World Property, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



SCHEDULE 9.21

LABOR MATTERS

None

 





 

--------------------------------------------------------------------------------

 



SCHEDULE 9.29

GRANTOR INFORMATION

 

 

 

 

 

 

GRANTOR
(exact legal name)

STATE OF
ORGANIZATION

FEDERAL
EMPLOYER
IDENTIFICATION
NUMBER

CHIEF
EXECUTIVE
OFFICE

ORGANIZATIONAL
IDENTIFICATION
NUMBER

Camping World Property, Inc.

DE

31-1552845

250 Parkway Drive, Suite 270, Lincolnshire, IL 60069

NA

CWGS Group, LLC

DE

46-3759013

250 Parkway Drive, Suite 270, Lincolnshire, IL 60069

NA

 

 





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 11.2

LIENS

None

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT A

FORM OF

NOTE

November 2, 2018

 

 

$21,525,000.00

Chicago, Illinois

 

NON-REVOLVING LINE OF CREDIT NOTE (this "Note"), is made as of November 2, 2018
by CAMPING WORLD PROPERTY, INC., a Delaware corporation ("Borrower") for the
benefit of CIBC BANK USA, an Illinois state-chartered bank, its successors and
assigns ("Lender"), in the original principal amount of Twenty One Million Five
Hundred Twenty Five Thousand and 00/100 Dollars ($21,525,000.00), or so much
thereof as shall be disbursed as provided herein and as provided in that certain
Loan and Security Agreement (the "Loan Agreement") dated as of even date
herewith by and among Borrower and Lender.

Borrower promises to pay to the order of Lender at the principal office of
Lender in Chicago, Illinois, on or before the Termination Date (as defined in
the Loan Agreement), the aggregate principal amount of this Note made by
Borrower to the Lender under and pursuant to the Loan Agreement.  Capitalized
words and phrases not otherwise defined herein shall have the meanings assigned
thereto in the Loan Agreement.

Borrower further promises to pay interest on the unpaid principal amount of all
Loans outstanding from time to time, at the rate(s) and at the time(s) set forth
in the Loan Agreement.  The outstanding principal amount of all Loans shall be
repaid by Borrower on the Termination Date, unless payable sooner pursuant to
the provisions of the Loan Agreement. Payments of both principal and interest
are to be made in lawful money of the United States of America.

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Loan Agreement, to which Loan Agreement reference is hereby
made for a statement of the terms and provisions under which this Note may or
must be paid prior to the Termination Date, or pursuant to which the Termination
Date may be accelerated.  The holder of this Note is entitled to all of the
benefits and security provided for in the Loan Agreement.

Except for such notices as may be expressly required under the Loan Documents,
Borrower waives presentment, demand, notice, protest, and all other demands, or
notices, in connection with the delivery, acceptance, performance, default, or
enforcement of this Note, and assents to any extension or postponement of the
time of payment or any other indulgence.  No failure to exercise, and no delay
in exercising, any rights under any of the Loan Documents by Lender or any
holder of this Note shall operate as a waiver of such rights.

This Note shall be governed and construed in accordance with the laws of the
State of Illinois applicable to contracts made and to be performed entirely
within such State.





Exhibit A-1 to Loan and Security Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

CAMPING WORLD PROPERTY, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

 

Brent Moody, President

 

 



Exhibit A-2 to Loan and Security Agreement

--------------------------------------------------------------------------------

 



EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

To:                 CIBC Bank USA, as Lender

Please refer to the Loan and Security Agreement dated as of November 2,
2018  (as amended, restated, supplemented or otherwise modified from time to
time, the "Loan and Security Agreement") among Camping World Property, Inc., a
Delaware corporation ("Borrower"), CWGS Group, LLC, a Delaware limited liability
company (“CWGS”), and CIBC Bank USA, as Lender.  Terms used but not otherwise
defined herein are used herein as defined in the Loan and Security Agreement.

I.                    Reports.  Enclosed herewith is a copy of the quarterly
report of CWGS as at _____________, ____ (the "Computation Date"), which report
fairly presents in all material respects the financial condition and results of
operations [(subject to the absence of footnotes and to normal year-end
adjustments)] of CWGS as of the Computation Date and has been prepared in
accordance with GAAP consistently applied.

II.                   Financial Tests.  Borrower hereby certifies and warrants
to you that the following is a true and correct computation as at the
Computation Date of the following ratios and/or financial restrictions contained
in the Loan and Security Agreement:

A.        Section 11.14.1 - Minimum Borrower Debt Service Coverage Ratio

1.         Borrower Net Income

$________

 

 

 

 

2.         Interest Expense

$________

 

 

 

 

3.         Required payments of principal of each Line of Credit Tranche

$________

 

 

 

 

4.         Sum of (2) and (3)

$________

 

 

 

 

5.         Ratio of (1) to (4)

____ to 1

 

 

 

 

6.         Minimum Required

1.25 to 1

 

 

Borrower further certifies to you that no Default or Event of Default has
occurred and is continuing.

Borrower has caused this Certificate to be executed and delivered by its duly
authorized officer on _________, ____.





Exhibit B-1 to Loan and Security Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

CAMPING WORLD PROPERTY, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

 

Brent Moody, President

 

 



Exhibit B-2 to Loan and Security Agreement

--------------------------------------------------------------------------------

 



EXHIBIT C

FORM OF NOTICE OF BORROWING

To:                 CIBC Bank USA, as Lender

Please refer to the Loan and Security Agreement dated as of November 2, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Loan and Security Agreement") among Camping World Property, Inc., a Delaware
corporation ("Borrower"), CWGS Group, LLC, a Delaware limited liability company
and CIBC Bank USA, as Lender.  Terms used but not otherwise defined herein are
used herein as defined in the Loan and Security Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.2 of
the Loan and Security Agreement, of a request hereby for a borrowing as follows:

(i)         The requested borrowing date for the proposed borrowing (which is a
Business Day) is ______________, ____.

(ii)        The aggregate amount of the proposed borrowing is $______________.

(iii)       The type of Loans comprising the proposed borrowing are [Base Rate]
[LIBOR] Loans.

(iv)       The duration of the Interest Period for each LIBOR Loan made as part
of the proposed borrowing, if applicable, is ___________ months (which shall be
1, 2 or 3).

The undersigned hereby certifies that on the date hereof and on the date of
borrowing set forth above, and immediately after giving effect to the borrowing
requested hereby: (i) there exists and there shall exist no Default or Event of
Default under the Loan and Security Agreement; and (ii) each of the
representations and warranties contained in the Loan and Security Agreement and
the other Loan Documents is true and correct as of the date hereof, except to
the extent that such representation or warranty expressly relates to another
date and except for changes therein expressly permitted or expressly
contemplated by the Loan and Security Agreement.

Borrower has caused this Notice of Borrowing to be executed and delivered by its
officer thereunto duly authorized on ___________, ______.





Exhibit C-1 to Loan and Security Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

CAMPING WORLD PROPERTY, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

 

Brent Moody, President

 

 



Exhibit C-2 to Loan and Security Agreement

--------------------------------------------------------------------------------

 



EXHIBIT D

FORM OF NOTICE OF CONVERSION/CONTINUATION

To:                 CIBC Bank USA, as Lender

Please refer to the Loan and Security Agreement dated as of November 2, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Loan and Security Agreement") among Camping World Property, Inc., a Delaware
corporation ("Borrower"), CWGS Group, LLC, a Delaware limited liability company
and CIBC Bank USA, as Lender.  Terms used but not otherwise defined herein are
used herein as defined in the Loan and Security Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.3 of
the Loan and Security Agreement, of its request to:

(a)       on [    date    ] convert $[________]of the aggregate outstanding
principal amount of the [_______] Loan, bearing interest at the [________] Rate,
into a(n) [________] Loan [and, in the case of a LIBOR Loan, having an Interest
Period of [_____] month(s)];

[(b)      on [    date    ] continue $[________]of the aggregate outstanding
principal amount of the [_______] Loan, bearing interest at the LIBO Rate, as a
LIBOR Loan having an Interest Period of [_____] month(s)].

The undersigned hereby represents and warrants that all of the conditions
contained in Section 12.2 of the Loan and Security Agreement have been satisfied
on and as of the date hereof, and will continue to be satisfied on and as of the
date of the conversion/continuation requested hereby, before and after giving
effect thereto.

Borrower has caused this Notice of Conversion/Continuation to be executed and
delivered by its officer thereunto duly authorized on ___________, ______.

 

CAMPING WORLD PROPERTY, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

 

Brent Moody, President

 

Exhibit D to Loan and Security Agreement

--------------------------------------------------------------------------------